Exhibit 10.11

 

AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

 

This AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (as amended, modified or
supplemented from time to time, the “Mortgage”), dated as of October 23, 2001,
between NORTHWEST AIRLINES, INC., a Minnesota corporation (together with its
successors and permitted assigns, the “Company”), and THE CHASE MANHATTAN BANK,
as Collateral Agent (the “Collateral Agent”), for the benefit of the Lenders and
the Agents under, and any other lender from time to time party to, the Credit
Agreement hereinafter referred to (such Lenders, Agents and the other lenders,
if any, are hereinafter called the “Secured Creditors”). 

 

W I T N E S S E T H :

 

WHEREAS, subject to and upon the terms and conditions set forth in the Credit
Agreement, the Lenders have agreed to make available the Loans to the Company
provided for therein;

 

WHEREAS, the Company has requested certain amendments to the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, it is a condition precedent to the above-described amendments that the
Company shall have executed and delivered to the Collateral Agent this Mortgage;
and

 

WHEREAS, the Company desires to execute the Mortgage to satisfy the condition
described in the preceding paragraph.

 

NOW, THEREFORE, to secure the due and punctual payment of the Obligations, it is
hereby covenanted and agreed by and between the parties hereto as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.1.  Certain Definitions.

 

Unless otherwise defined herein or the context requires otherwise, capitalized
terms used herein shall have the meanings set forth in Appendix A hereto.

 

ARTICLE 2

SECURITY

 

SECTION 2.1.  Grant of Security Interest.

 

The Company, in order to secure (i) the prompt payment when due of all the
Obligations and (ii) the performance and observance by the Company and the
Guarantors of all agreements, covenants and provisions contained herein and in
the other Loan Documents, and in consideration of the premises and of the
covenants herein contained, and of other good and

 

--------------------------------------------------------------------------------


 

valuable consideration, the receipt of which is hereby acknowledged, has
granted, bargained, sold, assigned, transferred, conveyed, mortgaged, pledged
and confirmed and does hereby grant, bargain, sell, assign, transfer, convey,
mortgage, pledge and confirm unto the Collateral Agent, its permitted successors
and assigns, for the security and benefit of the Secured Creditors, forever, a
continuing security interest in, and mortgage lien on, all estate, right, title
and interest of the Company in, to and under the following described properties,
rights, interests and privileges (which, collectively, including all property
hereafter specifically subjected to the lien of this Mortgage by any instrument
supplemental hereto, are referred to herein as the “Collateral”):

 

(a)                                  the Airframes described in Schedule I
hereto and the Engines described in Schedule II hereto, each of which Engines is
a 750 or more rated take-off horsepower or the equivalent of such horsepower,
and in the case of such Engines, whether or not such Engines shall be installed
in or attached to the Airframes, described in this clause or any other
airframes, together with all accessories, equipment, parts and appurtenances
appertaining or attached to the Airframes (other than jet aircraft engines not
constituting Engines) or the Engines, whether now owned or hereafter acquired,
and all substitutions, renewals and replacements of and additions, improvements,
accessions and accumulations to the Airframe and Engines and all records, logs
and other documents at any time maintained with respect to the foregoing;

 

(b)                                 the Contract Rights;

 

(c)                                  all proceeds with respect to the
requisition of title to or use of the Aircraft, or any part thereof, all
insurance proceeds with respect to the Aircraft or any part thereof, and any
other proceeds of any kind resulting from an Event of Loss, but excluding any
insurance maintained by the Company and not required under Section 3.6 hereof;

 

(d)                                 all moneys and securities now or hereafter
paid or deposited or required to be paid or deposited to or with the Collateral
Agent in pledge hereunder and held or required to be held by the Collateral
Agent hereunder;

 

(e)                                  any and all property that may, from time to
time hereafter, in accordance with the provisions of this Mortgage, by delivery
or by Mortgage Supplement or by other writing of any kind, for the purposes
hereof be in any way subjected to the lien and security interest hereof or be
expressly conveyed, mortgaged, assigned, transferred, deposited, in which a
security interest may be granted by the Company and/or pledged by the Company,
or by any Person authorized to so do on its behalf or with its consent, to and
with the Collateral Agent, who is hereby authorized to receive the same at any
and all times as and for additional security hereunder; and

 

(f)                                    all proceeds of the foregoing.

 

PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions of this
Section 2.1, so long as no Event of Default shall have occurred and be
continuing, (i) the Company shall have the right, to the exclusion of the
Collateral Agent, to quiet enjoyment of the Airframe and Engines, and to
possess, use, retain and control the Airframe and Engines and all revenues,
income and profits derived therefrom and (ii) the Collateral Agent, acting on
behalf of

 

--------------------------------------------------------------------------------


 

the Secured Creditors, (A) shall not, through it own actions or inactions,
interfere with, or suffer to exist with respect to any Aircraft any Lien
attributable to the Collateral Agent which might interfere with, the Company’s
(or any Lessee’s) continued possession, use and operation of, and quiet
enjoyment (including, without limitation, administrative quiet enjoyment) of,
the Aircraft during the term of this Mortgage in accordance with the terms of
the Loan Documents so long as no Event of Default shall have occurred and be
continuing, (B) shall not suffer to exist a default in any of its obligations
pursuant to this Mortgage that does not correspond to or result from an Event of
Default or Default and (C) neither the Collateral Agent nor any Secured Creditor
shall assign this Mortgage for security purposes without the prior written
consent of the Company, which may be granted or withheld in its sole discretion
(such consent, if granted, to be conveyed by the Company in writing).

 

TO HAVE AND TO HOLD the Collateral unto the Collateral Agent, its permitted
successors and assigns, forever, upon the terms herein set forth, in trust for
the benefit, security and protection of the Secured Creditors, without any
priority of any one Secured Creditor over any other, and for the uses and
purposes and subject to the terms and provisions set forth in this Mortgage.

 

It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Company and the Guarantors shall remain liable under each
of the Loan Documents to which they are party to perform all of the obligations
assumed by them thereunder, all in accordance with and pursuant to the terms and
provisions thereof, and neither the Administrative Agent, the Collateral Agent
nor the Lenders shall have any obligation or liability under any of the Loan
Documents to which the Company or the Guarantors is a party by reason of or
arising out of the assignment hereunder, nor shall the Administrative Agent, the
Collateral Agent or the Lenders be required or obligated in any manner to
perform or fulfill any obligations of the Company or the Guarantors under any of
the Loan Documents to which the Company or the Guarantors is a party, or, except
as herein expressly provided, to make any payment, or to make any inquiry as to
the nature or sufficiency of any payment received by it, or present or file any
claim, or take any action to collect or enforce the payment of any amounts which
may have been assigned to it or to which it may entitled at any time or times.

 

The Company does hereby irrevocably constitute and appoint the Collateral Agent
the true and lawful attorney of the Company (which appointment is coupled with
an interest) with full power (in the name of the Company or otherwise) to ask,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys (in each case including insurance and requisition
proceeds) and all other property which now or hereafter constitutes part of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or to take any action or to institute any
proceeding which the Collateral Agent may deem to be necessary or advisable in
the premises; provided that the Collateral Agent shall not exercise any such
rights except upon the occurrence and during the continuance of an Event of
Default.

 

The Company agrees that at any time and from time to time, upon the written
request of the Collateral Agent, the Company will promptly and duly execute and
deliver or cause to be duly executed and delivered any and all such further
instruments and documents as

 

--------------------------------------------------------------------------------


 

the Collateral Agent may reasonably deem desirable in obtaining the full
benefits of the assignment hereunder and of the rights and powers herein
granted.

 

The Company does hereby warrant and represent that it has not assigned or
pledged, and hereby covenants that it will not assign or pledge, so long as the
assignment hereunder shall remain in effect, any of its right, title or interest
hereby assigned, to anyone other than the Collateral Agent.

 

ARTICLE 3

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 3.1.  General.

 

The Company represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Mortgage,
as follows:

 

(a)                                  Necessary Filings.

 

All filings, registrations and recordings necessary to create, preserve, protect
and perfect the security interest granted by the Company to the Collateral Agent
hereby in respect of the Collateral have been accomplished and the security
interest granted to the Collateral Agent pursuant to this Mortgage in and to the
Collateral constitutes a perfected security interest therein prior to the rights
of all other Persons therein and subject to no other Liens (other than Permitted
Liens) and is entitled to all the rights, priorities and benefits afforded by
the Federal Aviation Act and other relevant law as enacted in any relevant
jurisdiction to perfected security interests.

 

(b)                                 No Liens.

 

The Company is, and as to Collateral acquired by it from time to time after the
date hereof the Company will be, the owner of all Collateral free from any Lien,
security interest, encumbrance or other right, title or interest of any Person
(other than Permitted Liens), and the Company shall defend the Collateral
against all claims and demands of all Persons (other than Persons claiming by,
through or under the Collateral Agent) at any time claiming the same or any
interest therein adverse to the Collateral Agent.

 

(c)                                  Other Financing Statements.

 

There is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind in the Collateral (other than Permitted Liens), and so
long as the Commitments have not been terminated or any Letter of Credit remains
outstanding or any of the Reimbursement Obligations or the other Obligations
remain unpaid, the Company will not execute or authorize to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interests granted hereby by the Company.

 

--------------------------------------------------------------------------------


 

(d)                                 Chief Executive Office; State of
Incorporation.

 

The chief executive office of the Company is located at 2700 Lone Oak Parkway,
Eagan, Minnesota 55121 and the Company is incorporated in the state of
Minnesota. The Company will not move its chief executive office or change its
jurisdiction of incorporation until it shall have given the Collateral Agent 30
days’ prior written notice of its intention to do so and the Company will
provide such other information in connection therewith as the Collateral Agent
may reasonably request.

 

(e)                                  Name.

 

The name of the Company is Northwest Airlines, Inc.  The Company will not change
its name until (i) it shall have given to the Collateral Agent not less than 30
days’ prior written notice of its intention to do so, (ii) with respect to such
new name, it shall have taken all action, satisfactory to the Collateral Agent,
to maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect, (iii) at the request of the Collateral Agent, it shall have furnished an
opinion of counsel acceptable to the Collateral Agent to the effect that all
financing or continuation statements and amendments or supplements thereto have
been filed in the appropriate filing office or offices, and (iv) the Collateral
Agent shall have received evidence that all other actions (including, without
limitation, the payment of all filing fees and taxes, if any, payable in
connection with such filings) have been taken, in order to perfect (and maintain
the perfection and priority of) the security interest granted hereby.

 

(f)                                    Recourse.

 

This Mortgage is made with full recourse to the Company and pursuant to and upon
all the warranties, representations, covenants and agreements on the part of the
Company contained herein, in the other Loan Documents and otherwise in writing
in connection herewith or therewith.

 

SECTION 3.2.  Possession, Operation and Use, Maintenance and Registration.

 

(a)                                  Possession.

 

The Company shall not, without the prior written consent of the Collateral
Agent, lease or otherwise in any manner deliver, transfer or relinquish
possession of any Airframe, Engine or Part, install or permit any Engine to be
installed in any airframe other than the Airframes or enter into any Wet Lease;
provided that so long as no Default of the type referred to in Sections 8(a) or
(f) of the Credit Agreement or Event of Default shall have occurred and be
continuing at the time of such lease, delivery, transfer or relinquishment of
possession or installation or such Wet Lease, so long as the action to be taken
shall not deprive the Collateral Agent of the first priority Lien (subject to
Permitted Liens) of this Mortgage on the Collateral and so long as the Company
(or any Lessee) shall comply with the provisions of Sections 3.2(c) and 3.6
hereof, the Company may, without the prior written consent of the Collateral
Agent:

 

(i)                                     subject any Airframe or Engine or
engines installed on an Airframe to normal interchange agreements or any Engine
to normal pooling or similar arrangements,

 

--------------------------------------------------------------------------------


 

in each case customary in the airline industry and entered into by the Company
(or any Lessee) in the ordinary course of its business; provided that (A) no
such agreement or arrangement contemplates or requires the transfer of title to
any Airframe, (B) if the Company’s title to any Engine shall be divested under
any such agreement or arrangement, such divestiture shall be deemed to be an
Event of Loss with respect to such Engine and the Company shall (or shall cause
Lessee to) comply with Section 3.4(e) hereof in respect thereof, and (C) any
interchange agreement to which the Airframes may be subject shall be with a U.S.
Air Carrier or a Foreign Air Carrier;

 

(ii)                                  deliver possession of any Airframe or
Engine to the manufacturer thereof (or for delivery thereto) or to any
organization (or for delivery thereto) for testing, service, repair, maintenance
or overhaul work on such Airframe or Engine or any part thereof or for
alterations or modifications in or additions to such Airframe or Engine to the
extent required or permitted by the terms of Section 3.4(d) hereof;

 

(iii)                               install any Engine on an airframe which is
owned by the Company (or any Lessee) free and clear of all Liens, except: (A)
Permitted Liens and those which apply only to the engines (other than Engines),
appliances, parts, instruments, appurtenances, accessories, furnishings and
other equipment (other than Parts) installed on such airframe (but not to the
airframe as an entirety), (B) the rights of third parties under interchange
agreements which would be permitted under clause (i) above provided that the
Company’s title to any such Engine and the first priority Lien of this Mortgage
shall not be divested or impaired as a result thereof and (C) mortgage liens or
other security interests, provided that (as regards this subclause (C)) such
mortgage liens or other security interests effectively provide that such Engine
shall not become subject to such mortgage or security interest, notwithstanding
the installation thereof on such airframe;

 

(iv)                              install any Engine on an airframe which is
leased to the Company (or any Lessee) or purchased by the Company (or any
Lessee) subject to a conditional sale or other security agreement, provided that
(x) such airframe is free and clear of all Liens, except: (A) the rights of the
parties to the lease or conditional sale or other security agreement covering
such airframe, or their assignees, and (B) Liens of the type permitted by clause
(iii) of this Section 3.2(a) and (y) such lease, conditional sale or other
security agreement effectively provides that such Engine shall not become
subject to the lien of such lease, conditional sale or other security agreement,
notwithstanding the installation thereof on such airframe;

 

(v)                                 install any Engine on an airframe owned by
the Company (or any Lessee), leased to the Company (or any Lessee) or purchased
by the Company (or any Lessee) which is subject to a conditional sale or other
security agreement under circumstances where neither clause (iii) nor clause
(iv) of this Section 3.2(a) is applicable, provided that such installation shall
be deemed an Event of Loss with respect to such Engine and that the Company
shall (or shall cause any Lessee to) comply with Section 3.4(e) hereof in
respect thereof, the Collateral Agent not intending hereby to waive any right or
interest it may have to or in such Engine under applicable law until compliance
by the Company with such Section 3.4(e);

 

--------------------------------------------------------------------------------


 

(vi)                              to the extent permitted by Section 3.4(c)
hereof, subject any appliances, Parts or other equipment owned by the Company
and removed from any Airframe or Engine to any pooling arrangement referred to
in such Section;

 

(vii)                           subject (or permit any Lessee to subject) any
Airframe or Engine to the Civil Reserve Air Fleet Program and transfer (or
permit any Lessee to transfer) possession of any Airframe or Engine to the
United States of America or any instrumentality or agency thereof pursuant to
the Civil Reserve Air Fleet Program, so long as the Company (or any Lessee)
shall (A) promptly notify the Collateral Agent upon subjecting such Airframe or
Engine to the Civil Reserve Air Fleet Program in any contract year and provide
the Collateral Agent with the name and address of the Contracting Office
Representative for the Air Mobility Command of the United States Air Force to
whom notice must be given pursuant to Section 4.2 hereof, and (B) promptly
notify the Collateral Agent upon transferring possession of the Airframe or any
Engine to the United States of America or any agency or instrumentality thereof
pursuant to such program;

 

(viii)                                                enter into a Wet Lease for
any Airframe or engines then installed thereon with any third party, provided
that if the Company (or any Lessee) shall enter into any Wet Lease for a period
of more than one year (including renewal options) the Company shall provide to
the Collateral Agent written notice of such Wet Lease (such notice to be given
prior to entering into such Wet Lease, if practicable, but in any event promptly
after entering into such Wet Lease);

 

(ix)                                transfer possession of any Airframe or
Engine to the United States of America or any instrumentality or agency thereof
pursuant to a contract, a copy of which shall be provided to the Collateral
Agent, or

 

(x)                                   enter, any time, into any lease of any
Airframe or Engine with (A) a U.S. Air Carrier, (B) any Person approved in
writing by the Collateral Agent (with the approval of the Required Lenders), (C)
any Permitted Lessee, or (D) any airline alliance partner of the Company that
otherwise meets the requirement of (A), (B) or (C) above or has been previously
approved in writing by the Collateral Agent, in any such case, if (1) the lessee
under such lease is not subject to a proceeding or final order under applicable
bankruptcy, insolvency or reorganization laws on the date such lease is entered
into, (2) in the event that the lessee under such lease is a Foreign Air Carrier
(other than a Foreign Air Carrier principally based in Taiwan), the United
States maintains diplomatic relations with the country in which such Foreign Air
Carrier is principally based at the time such lease is entered into (or, in the
case of a lease to a lessee principally based in Taiwan, maintains diplomatic
relations at least as good as those in effect on the Effective Date) and (3) in
the event that the lessee under such lease is a Foreign Air Carrier, the
Collateral Agent shall receive at the time such lease is entered into an opinion
of counsel (in form and substance reasonably satisfactory to the Collateral
Agent) to the Company to the effect that (I) the terms of the proposed lease
will be legal, valid, binding and (subject to customary exceptions in foreign
opinions generally) enforceable against the proposed lessee in the country in
which the proposed lessee is principally based, (II) there exist no possessory
rights in favor of the lessee under such lease under the laws of such lessee’s

 

--------------------------------------------------------------------------------


 

country of domicile that would, upon bankruptcy or insolvency of or other
default by the Company and assuming at such time such lessee is not insolvent or
bankrupt, prevent the return or repossession of the Aircraft in accordance with
the terms of this Mortgage, (III) the laws of such lessee’s country of domicile
require fair compensation by the government of such jurisdiction payable in
currency freely convertible into Dollars for the loss of use of the Aircraft in
the event of the requisition by such government of such use, and (IV) the laws
of such lessee’s country of domicile would give recognition to the Company’s
title to the Aircraft, to the registry of the Aircraft in the name of the
Company (or the proposed lessee, as “lessee,” as appropriate), and to the Lien
of this Mortgage.

 

The rights of any Lessee or other transferee who receives possession by reason
of a transfer permitted by this Section 3.2(a) (other than the transfer of an
Engine which is deemed an Event of Loss) shall be effectively subject and
subordinate to, and any lease permitted by this Section 3.2(a) shall be
expressly subject and subordinate to, all the terms of this Mortgage and to the
Lien of this Mortgage, including, without limitation, the covenants contained in
this Section 3.2 and the Collateral Agent’s rights to foreclosure and possession
pursuant to Section 4.2 hereof and to avoid such lease upon such repossession,
and the Company shall remain primarily liable hereunder for the performance of
all of the terms of this Mortgage to the same extent as if such lease or
transfer had not occurred, and, except as otherwise provided herein, the terms
of any such lease shall not permit any Lessee to take any action not permitted
to be taken by the Company in this Mortgage with respect to the Aircraft. No
pooling agreement, lease or other relinquishment of possession of any Airframe
or Engine, or Wet Lease shall in any way discharge or diminish any of the
Company’s obligations to the Collateral Agent hereunder or constitute a waiver
of the Collateral Agent’s rights or remedies hereunder. Any lease permitted
under this Section 3.2(a) shall expressly prohibit any further sublease by the
Lessee. The Collateral Agent agrees, for the benefit of the Company (and any
Lessee) and for the benefit of any mortgagee or other holder of a security
interest in any engine (other than an Engine) owned by the Company (or any
Lessee), any lessor of any engine (other than an Engine) leased to the Company
(or any Lessee) and any conditional vendor of any engine (other than an Engine)
purchased by the Company (or any Lessee) subject to a conditional sale agreement
or any other security agreement, that no interest shall be created hereunder in
any engine so owned, leased or purchased and that neither the Collateral Agent
nor its successors or assigns will acquire or claim, as against the Company (or
any Lessee) or any such mortgagee, lessor or conditional vendor or other holder
of a security interest or any successor or assignee of any thereof, any right,
title or interest in such engine as the result of such engine being installed on
the Airframes; provided, however, that such agreement of the Collateral Agent
shall not be for the benefit of any lessor or secured party of any airframe
(other than the Airframes) leased to the Company (or any Lessee) or purchased by
the Company (or any Lessee) subject to a conditional sale or other security
agreement or for the benefit of any mortgagee of or any other holder of a
security interest in an airframe owned by the Company (or any Lessee), unless
such lessor, conditional vendor, other secured party or mortgagee has expressly
agreed (which agreement may be contained in such lease, conditional sale or
other security agreement or mortgage) that neither it nor its successors or
assigns will acquire, as against the Collateral Agent, any right, title or
interest in an Engine as a result of such Engine being installed on such
airframe. The Company shall provide to the Collateral Agent (i) written notice
of any lease hereunder (such notice to be given not later than five days prior
to entering into such lease) and (ii) a copy of each lease which has a term of
more than three months.

 

--------------------------------------------------------------------------------


 

(b)                                 Operation and Use.

 

The Company will not maintain, use, service, repair, overhaul or operate the
Aircraft (or permit any Lessee or other Person to maintain, use, service,
repair, overhaul or operate the Aircraft) in violation of any law or any rule,
regulation, order or certificate of any government or governmental authority
(domestic or foreign) having jurisdiction, or in violation of any airworthiness
certificate, license or registration relating to the Aircraft issued by any such
authority, except to the extent that the Company (or any Lessee) is contesting
in good faith the validity or application of any such law, rule, regulation or
order in any reasonable manner which does not adversely affect the first
priority Lien (subject to Permitted Liens) of this Mortgage and does not involve
any material risk of sale, forfeiture or loss of the Aircraft.

 

The Company shall not operate the Aircraft, or permit any Lessee to operate the
Aircraft, in any area excluded from coverage by any insurance required by the
terms of Section 3.6 hereof, provided, however, that the failure of the Company
to comply with the provisions of this sentence shall not give rise to an Event
of Default hereunder where such failure is attributable to causes beyond the
reasonable control of the Company (or any Lessee) or to extraordinary
circumstances involving an isolated occurrence or series of incidents not in the
ordinary course of the regular operations of the Company (or any Lessee) and in
each case the Company (or such Lessee, as the case may be) is taking all
reasonable steps to remedy such failure as soon as is reasonably practicable.

 

(c)                                  Maintenance.

 

The Company, at its own cost and expense, shall (or shall cause any Lessee to)
maintain, service, repair and overhaul (or cause to be maintained, serviced,
repaired and overhauled) the Aircraft so as to keep the Aircraft in as good an
operating condition as when initially subjected to the Lien hereof, ordinary
wear and tear excepted, and as may be necessary to enable the applicable
airworthiness certification for the Aircraft to be maintained in good standing
at all times (other than temporary periods of storage in accordance with
applicable regulations or during maintenance or modification permitted
hereunder) under the Federal Aviation Act, except when all Aircraft powered by
engines of the same type as those with which such Aircraft shall be equipped at
the time of such grounding and registered in the United States have been
grounded by the FAA (although such certification need actually be maintained
only during such period as an Aircraft is registered in the United States), or
the applicable laws of any other jurisdiction in which an Aircraft may then be
registered from time to time in accordance with the terms hereof, utilizing,
except during any period that a Lease is in effect, the same manner and standard
of maintenance, service, repair or overhaul used by the Company with respect to
similar aircraft operated by the Company in similar circumstances and utilizing,
during any period that a Lease is in effect, the same manner and standard of
maintenance, service, repair or overhaul used by the Lessee with respect to
similar aircraft operated by the Lessee in similar circumstances; provided,
however, that in all circumstances the Aircraft shall be maintained by the
Company (or any Lessee) in accordance with maintenance standards required by, or
substantially equivalent to those required by, the FAA or the central civil
aviation authority of Canada, France, Germany, Japan, the Netherlands or the
United Kingdom. The Company shall maintain or cause to be maintained all
records, logs and other materials required to be maintained

 

--------------------------------------------------------------------------------


 

in respect of the Aircraft by the FAA or the applicable regulatory agency or
body of any other jurisdiction in which the Aircraft may then be registered.

 

(d)                                 Identification of Collateral Agent’s
Interest.

 

As soon as practicable, the Company agrees to fix and maintain (or cause to be
fixed and maintained), at its expense, in the cockpit of the Airframes adjacent
to the airworthiness certificate therein and on each Engine a nameplate bearing
the inscription:

 

“SUBJECT TO AN AIRCRAFT MORTGAGE AND SECURITY AGREEMENT IN FAVOR OF THE CHASE
MANHATTAN BANK, AS COLLATERAL AGENT”

 

(such nameplate to be replaced, if necessary, with a nameplate reflecting the
name of any successor Collateral Agent). Except as above provided, the Company
will not allow the name of any Person (other than the Company) to be placed on
the Airframes or the Engines as a designation that might be interpreted as a
claim of security interest or ownership; provided that nothing herein contained
shall prohibit the Company (or any Lessee) from placing its customary colors and
insignia on the Airframes or the Engines.

 

(e)                                  Registration.

 

The Company, at its own expense, will (or will cause any Lessee to) cause the
Aircraft to be duly registered, and at all times to remain duly registered, in
the name of the Company under the Federal Aviation Act, provided, however, that
the Company may elect to effect a change in the registration of the Aircraft, at
the Company’s expense, with the prior written consent of the Collateral Agent
(which shall not be unreasonably withheld).

 

SECTION 3.3.  Inspection.

 

At reasonable times and, so long as no Event of Default shall have occurred and
be continuing, on at least 15 days’ prior written notice to the Company, the
Collateral Agent or its authorized representatives may (not more than once every
calendar year (unless an Event of Default has occurred and is continuing))
inspect the Aircraft and inspect and make copies (at the Collateral Agent’s
expense) of the books and records of the Company relating to the maintenance of
the Aircraft; any such inspection of the Aircraft shall be limited to a visual,
walk-around inspection and shall not include opening any panels, bays or the
like without the express consent of the Company; provided that no exercise of
such inspection rights shall interfere with the normal operation or maintenance
of the Aircraft by, or the business of, the Company or any Lessee. The
Collateral Agent shall not have any duty to make any such inspection and shall
not incur any liability or obligation by reason of not making any such
inspection.

 

--------------------------------------------------------------------------------


 

SECTION 3.4.  Replacement and Pooling of Parts; Alterations, Modifications and
Additions; Substitution of Engines.

 

(a)                                  Replacement of Parts.

 

The Company, at its own cost and expense, will so long as any Airframe or Engine
is subject to the Lien of this Mortgage promptly replace or cause to be replaced
all Parts which may from time to time be incorporated or installed in or
attached to such Airframe or Engine and which may from time to time become worn
out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever, except as
otherwise provided in Section 3.4(d) hereof or if any Airframe or any Engine to
which a Part relates has suffered an Event of Loss. In addition, the Company (or
any Lessee) may, at its own cost and expense, remove in the ordinary course of
maintenance, service, repair, overhaul or testing, any Parts, whether or not
worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use, provided that the Company (or such Lessee),
except as otherwise provided in Section 3.4(d) hereof, will, at its own cost and
expense, replace such Parts as promptly as practicable. All replacement Parts
shall be free and clear of all Liens (except Permitted Liens and pooling
arrangements to the extent permitted by Section 3.4(c) and except in the case of
replacement property temporarily installed on an emergency basis) and shall be
in as good operating condition as, and shall have a value and utility at least
equal to, the Parts replaced assuming such replaced Parts were in the condition
and repair required to be maintained by the terms hereof

 

(b)                                 Parts.

 

Except as otherwise provided in Section 3.4(d) hereof, all Parts at any time
removed from any Airframe or Engine shall remain subject to the Lien of this
Mortgage, no matter where located, until such time as such Parts shall be
replaced by parts that have been incorporated or installed in or attached to
such Airframe or Engine and which meet the requirements for replacement parts
specified in Section 3.4(a) hereof.  Immediately upon any replacement part
becoming incorporated or installed in or attached to any Airframe or Engine as
provided in Section 3.4(a) hereof, without further act (subject only to
Permitted Liens and any pooling arrangement to the extent permitted by
Section 3.4(c) hereof and except in the case of replacement property temporarily
installed on an emergency basis), (i) title to such replacement Part shall be
owned by the Company, (ii) the replaced Part shall thereupon be free and clear
of all rights of the Collateral Agent and the replacement part shall be deemed a
Part hereunder; and (iii) such replacement Part shall become subject to the Lien
of this Mortgage and be deemed part of such Airframe or Engine, as the case may
be, for all purposes hereof to the same extent as the Parts originally
incorporated or installed in or attached to such Airframe or Engine.

 

(c)                                  Pooling of Parts.

 

Any Part removed from any Airframe or Engine as provided in Section 3.4(a)
hereof may be subjected by the Company (or any Lessee) to a normal pooling
arrangement customary in the airline industry of which the Company (or any
Lessee) is a party entered into in the ordinary course of the Company’s (or such
Lessee’s) business; provided that the Part replacing such removed Part shall be
incorporated or installed in or attached to such Airframe or

 

--------------------------------------------------------------------------------


 

Engine in accordance with Sections 3.4(a) and 3.4(b) hereof as promptly as
practicable after the removal of such removed Part. In addition, any replacement
part when incorporated or installed in or attached to any Airframe or any Engine
in accordance with Section 3.4(a) hereof may be owned by any third party subject
to such a normal pooling arrangement, provided that the Company (or any Lessee),
at its expense, as promptly thereafter as practicable, either (i) causes such
replacement Part to become subject to the Lien of this Mortgage, free and clear
of all Liens except Permitted Liens (other than pooling arrangements), at which
time such temporary replacement Part shall become a Part or (ii) replaces such
replacement Part by incorporating or installing in or attaching to such Airframe
or Engine a further replacement Part which is subject to the Lien of this
Mortgage, free and clear of all Liens except Permitted Liens (other than pooling
arrangements).

 

(d)                                 Alterations; Modifications and Additions.

 

The Company, at its own expense, will make (or cause to be made) such
alterations and modifications in and additions to any Airframe or Engine as may
be required to be made from time to time to meet the applicable standards of the
FAA or any applicable regulatory agency or body of any other jurisdiction in
which the Aircraft may then be registered as permitted by Section 3.2(e) hereof,
provided, however, that the Company (or any Lessee) may, in good faith, contest
the validity or application of any such law, rule, regulation or order in any
reasonable manner which does not adversely affect the Collateral Agent. In
addition, the Company (or any Lessee), at its own expense, may from time to time
add further parts or accessories and make such alterations and modifications in
and additions to any Airframe or Engine as the Company (or such Lessee) may deem
desirable in the proper conduct of its business, including, without limitation,
removal of Parts which the Company (or such Lessee) has determined in its
reasonable judgment to be obsolete or no longer suitable or appropriate for use
on such Airframe or Engine (such parts, “Obsolete Parts”); provided that no such
alteration, modification or addition shall materially diminish the value,
utility or remaining useful life of such Airframe or Engine below the value,
utility or remaining useful life thereof immediately prior to such alteration,
modification or addition, assuming such Airframe or Engine was then in the
condition required to be maintained by the terms of this Mortgage, except that
the value (but not the utility or remaining useful life) of any Airframe or
Engine may be reduced by the value of Obsolete Parts which have been removed so
long as the aggregate original value of all Obsolete Parts that shall have been
removed and not replaced with respect to any Aircraft shall not exceed an amount
equal to 1.5% of the Appraised Value of such Aircraft. All Parts incorporated or
installed in or attached or added to the Airframes or the Engines as the result
of such alteration, modification or addition (the “Additional Parts”) shall
become subject to the Lien of this Mortgage. Notwithstanding the foregoing
sentence, the Company (or any Lessee) may remove or suffer to be removed any
Additional Part, provided that such Additional Part (i) is in addition to, and
not in replacement of or in substitution for, any Part originally incorporated
or installed in or attached to such Airframe or Engine at the time of delivery
thereof hereunder or any Part in replacement of, or in substitution for, any
such Part, (ii) is not required to be incorporated or installed in or attached
or added to such Airframe or Engine pursuant to the terms of Section 3.2(a) or
(c) hereof or the first sentence of this Section 3.4(d), and (iii) can be
removed from such Airframe or Engine without diminishing or impairing the value,
utility or remaining useful life which such Airframe or Engine would have had at
the time of removal had such alteration, modification or addition not occurred,
assuming that such Airframe or Engine

 

--------------------------------------------------------------------------------


 

was in the condition and repair required to be maintained by the terms hereof.
Upon the removal by the Company (or any Lessee) of any such part as above
provided, such part shall, without further act, be free and clear of all rights
of the Collateral Agent and such Part shall not be deemed a Part hereunder.

 

(e)                                  Substitution of Engines.

 

The Company shall have the right at its option at any time, on at least twenty
(20) days’ prior written notice to the Collateral Agent, to substitute, and if
an Event of Loss shall have occurred with respect to an Engine (not involving an
Event of Loss with respect to the Airframe to which such Engine is attached with
respect to which the Company reduces the Total Revolving Commitments as required
by Section 7.5(a)(iii) of the Credit Agreement or makes the substitution
permitted by Section 3.5(a) hereof), shall within thirty (30) days after the
occurrence of such Event of Loss substitute, a Replacement Engine of the same
make and model. In such event, immediately upon the effectiveness of such
substitution on the date set forth in such notice and without further act,
(i) the replaced Engine shall thereupon be free and clear of all rights of the
Collateral Agent and shall no longer be deemed an Engine hereunder, and
(ii) such Replacement Engine shall become subject to the Lien of this Mortgage,
free and clear of all Liens except Permitted Liens, and be deemed part of the
relevant Aircraft for all purposes hereof to the same extent as the Engine
originally installed on or attached to the Airframe. The Company’s right to make
a replacement hereunder shall be subject to the fulfillment of the following
conditions precedent at the Company’s sole cost and expense:

 

(i)                                     The following documents shall have been
duly authorized, executed and delivered by the respective party or parties
thereto and shall be in full force and effect, and an executed counterpart of
each shall have been delivered to the Collateral Agent (except that any
financing statements under the UCC shall only be executed if so required by the
UCC):

 

(A)                              a Mortgage Supplement covering the Replacement
Engine (filed for recording pursuant to the Federal Aviation Act, or the
applicable laws, rules and regulations of any other jurisdiction in which the
relevant Aircraft may then be registered as permitted hereby);

 

(B)                                an Officer’s Certificate of the Company
stating (i) that the Replacement Engine is of at least equal value, utility and
remaining useful life as the Engine it replaces assuming such Engine had been
maintained in the condition required hereunder and (ii) each of the conditions
specified in this paragraph (e) with respect to such Replacement Engine, and any
comparable provisions of any Lease permitted hereby to which such Engine is
subject, have been satisfied;

 

(C)                                such UCC financing statements covering the
Lien created by this Mortgage as deemed necessary or desirable by counsel for
the Collateral Agent to protect the security interests of the Collateral Agent
in the Replacement Engine; and

 

(D)                               a certificate, reasonably acceptable to the
Collateral Agent in form

 

--------------------------------------------------------------------------------


 

and substance, of an aircraft engineer or qualified independent aircraft
appraiser certifying, with respect to such Replacement Engine, to the effect
specified in Section 3.4(e)(i)(B) hereof;

 

(ii)                                  Upon request by the Collateral Agent, the
Company shall furnish the Collateral Agent with (A) an opinion addressed to the
Collateral Agent, reasonably satisfactory in form and substance to the
Collateral Agent, of the Company’s counsel, which may be the Company’s General
Counsel or an Associate General Counsel, to the effect that such documents
reasonably requested by the Collateral Agent are sufficient to cause such
Replacement Engine to be subject to the Lien of this Mortgage, (B) upon
recordation, an opinion of qualified FAA counsel, or if applicable, qualified
counsel in the jurisdiction of the relevant Aircraft’s registration addressed to
the Collateral Agent, in either case satisfactory in form and substance to the
Collateral Agent as to the due recordation of the Mortgage Supplement as a first
priority Lien on the Replacement Engine, registration of the ownership of the
Replacement Engine and the freedom from Liens of record (except Permitted
Liens), and (C) such evidence of compliance with the insurance provisions of
Section 3.6(b) hereof with respect to such Replacement Engine as the Collateral
Agent may reasonably request; and

 

(iii)                               The Company shall have delivered to the
Collateral Agent (A) a copy of the bill of sale respecting such Replacement
Engine or other evidence of the Company’s ownership of such Replacement Engine,
reasonably satisfactory to the Collateral Agent and (B) appropriate instruments
assigning to the Collateral Agent the benefits, if any, of all manufacturer’s
and vendor’s warranties generally available and permitted to be assigned by the
Company with respect to such Replacement Engine.

 

Upon such substitution, (x) the Collateral Agent shall execute and deliver to
the Company such documents and instruments, prepared at the Company’s expense,
as the Company shall reasonably request, to evidence the release of such
replaced Engine from the Lien of this Mortgage; (y) the Collateral Agent shall
assign to the Company all claims it may have against any other Person relating
to an Event of Loss of such replaced Engine giving rise to such substitution;
and (z) the Company shall receive all insurance proceeds and proceeds in respect
of any Event of Loss of such replaced Engine giving rise to such replacement to
the extent not previously applied to the purchase price of the Replacement
Engine as provided in Sections 3.6(b)(I), second paragraph, and 3.5(d)(ii)
hereof.

 

(f)                                    Substitution of Aircraft.

 

(I)                                    The Company shall have the right at its
option at any time, on at least five (5) Business Days’ prior written notice to
the Collateral Agent, to substitute for one or more Aircraft one or more
Replacement Aircraft so long as on the date of such replacement no Event of
Default shall have occurred and be continuing, such Replacement Aircraft are
free and clear of all Liens except Permitted Liens and the aggregate appraised
value (as determined by an appraisal, dated not more than ten Business Days
prior to the date of such substitution, by an independent appraisal firm
satisfactory, at the time of such appraisal, to the Collateral Agent setting
forth the fair market value, as determined in accordance with the definition of
“fair market value”

 

--------------------------------------------------------------------------------


 

promulgated by the International Society of Transport Aircraft Trading, as of
the date of such appraisal, of the Replacement Aircraft) of the Replacement
Aircraft shall be not less than the aggregate Appraised Value of the Aircraft
for which the Replacement Aircraft are being substituted.

 

(II)                                Upon the Company having provided Replacement
Aircraft as provided for in Section 3.4(f)(I) above, the Lien of the Mortgage
shall continue with respect to such Replacement Aircraft as though no
substitution had occurred; the Collateral Agent shall, at the cost and expense
of the Company, release from the Lien of this Mortgage the replaced Aircraft
upon the occurrence of the substitution by executing and delivering to the
Company such documents and instruments, prepared at the Company’s expense, as
the Company may reasonably request to evidence such release.

 

(III)                            Conditions to Aircraft Substitution.

 

(i)                                     The Company’s right to make a
substitution under Section 3.4(f)(I) hereof shall be subject to the fulfillment,
at the Company’s sole cost and expense and in addition to the conditions
contained in such Section 3.4(f)(I), of the following conditions precedent:

 

(A)                              a Mortgage Supplement covering the Replacement
Aircraft (filed for recording pursuant to the Federal Aviation Act, or the
applicable laws, rules and regulations of any other jurisdiction in which the
relevant Aircraft may then be registered as permitted hereby);

 

(B)                                an appraisal for the Replacement Aircraft
satisfying the requirements of Section 3.4(f)(I) above;

 

(C)                                such Uniform Commercial Code financing
statements covering the Lien created by this Mortgage as deemed necessary or
desirable by counsel for the Collateral Agent to protect the security interests
of the Collateral Agent in the Replacement Aircraft; and

 

(ii)                                  the Collateral Agent shall have received
from the Company such documents and evidence with respect to the Company as the
Collateral Agent may reasonably request in order to establish the consummation
of the transactions contemplated by this Section 3.4(f), evidence of taking of
all necessary corporate action in connection therewith and compliance with the
conditions set forth in this Section 3.4(f), in each case in form and substance
reasonably satisfactory to the Collateral Agent;

 

(iii)                               the Company shall cause the Replacement
Aircraft to be subject to the Lien of this Mortgage, free and clear of Liens
(other than Permitted Liens);

 

(iv)                              the Replacement Aircraft shall have been duly
certified by the FAA or the relevant body or agency of the jurisdiction then
applicable to the registration of the Aircraft to be replaced as to type and
airworthiness in accordance with the terms of this Mortgage, and the
registration of the Replacement Aircraft in the name of the Company (or any
Lessee as lessee if the Aircraft to be replaced had been so registered
immediately

 

--------------------------------------------------------------------------------


 

prior to such substitution) shall have been duly made with the FAA or the
relevant body or agency of the jurisdiction then applicable to the registration
of the Airframe to be replaced;

 

(v)                                 the Collateral Agent shall have received
evidence satisfactory to it with respect to the matters covered by subparagraphs
(iii) and (iv) above;

 

(vi)                              the Collateral Agent shall, at the expense of
the Company, have received (A) an opinion addressed to the Collateral Agent,
reasonably satisfactory in form and substance to the Collateral Agent, from
Cadwalader, Wickersham & Taft or other counsel selected by the Company and
reasonably satisfactory to the Collateral Agent to the effect that (x) the
Replacement Aircraft has or have been made subject to the Lien of this Mortgage
and (y) all required action has been taken in order to maintain, and such action
shall maintain, the effectiveness and priority of the interests in the
Collateral which the Mortgage purports to create and (B) an opinion of qualified
FAA counsel or, if applicable, qualified local counsel in the jurisdiction where
the Aircraft to be replaced is registered, in either case addressed to the
Collateral Agent and in form and substance satisfactory to the Collateral Agent,
respecting the due recordation of the Mortgage Supplement as a first priority
Lien respecting such Replacement Aircraft, the registration of the ownership
thereof and freedom from Liens of record (other than Permitted Liens);

 

(vii)                           the Company shall have delivered to the
Collateral Agent (A) a copy of the original bill of sale respecting such
Replacement Aircraft, and (B) appropriate instruments assigning to the
Collateral Agent the benefits, if any, of all manufacturer’s and vendor’s
warranties generally available and permitted to be assigned by the Company with
respect to such Replacement Aircraft;

 

(viii)                        the Collateral Agent shall have received evidence
satisfactory to the Collateral Agent as to the due compliance with Section 3.6
hereof with respect to the Replacement Aircraft; and

 

(ix)                                the following statement shall be true and
the Collateral Agent shall have received an Officer’s Certificate of the
Company, dated the date of such substitution, stating that each of the
conditions specified in this paragraph (III) with respect to such Replacement
Aircraft, and any comparable provisions of any lease permitted hereby to which
such Aircraft is subject, have been satisfied.

 

SECTION 3.5.  Loss, Destruction or Requisition.

 

(a)                                  Event of Loss With Respect to Airframes.

 

Upon the occurrence of an Event of Loss with respect to an Airframe or an
Engine, the Company shall forthwith (and in any event within ten (10) days after
such occurrence) give the Collateral Agent written notice of such Event of Loss.
The Company shall, within twenty (20) days after the occurrence of an Event of
Loss with respect to such Airframe give the Collateral Agent written notice of
its election to perform one of the following options (it being agreed that, if
the Company shall not have given notice of such election within such 20 day
period, the Company shall be required to reduce the Total Revolving Commitments
pursuant to

 

--------------------------------------------------------------------------------


 

Section 7.5(a)(iii) of the Credit Agreement). The Company may elect either to
(i) reduce the Total Revolving Commitments pursuant to Section 7.5(a)(iii) of
the Credit Agreement or (ii) cause to be subjected to the Lien of this Mortgage
in replacement thereof not later than the Business Day next succeeding the 30th
day following the occurrence of such Event of Loss, a Replacement Airframe
(together with the same number of Replacement Engines as the number of Engines,
if any, installed on such Airframe at the time such Event of Loss occurred),
such Replacement Airframe and Replacement Engines to be free and clear of all
Liens except Permitted Liens, to have a value, utility and remaining useful life
at least equal to, and to be of a comparable or improved model as, such Airframe
and Engines, if any, so replaced, as of the date of the Event of Loss (assuming
such Airframes and Engines were in the condition required by the terms hereof);
provided that if the Company does not perform its obligation to effect such
replacement in accordance with this Section 3.5(a) during the period of time
provided herein, then the Company shall reduce the Total Revolving Commitments
pursuant to Section 7.5(a)(iii) of the Credit Agreement on the Business Day next
succeeding the 30th day following the occurrence of such Event of Loss.

 

(b)                                 Effect of Replacement.

 

Upon the Company having provided a Replacement Aircraft as provided for in
Section 3.5(a) above, (x) the Lien of this Mortgage shall continue with respect
to such Replacement Aircraft as though no Event of Loss had occurred; the
Collateral Agent shall, at the cost and expense of the Company, release from the
Lien of this Mortgage the replaced Airframe and Engines or engines, if any,
attached to such Airframe upon the occurrence of the Event of Loss by executing
and delivering to the Company such documents and instruments, prepared at the
Company’s expense, as the Company may reasonably request to evidence such
release and (y) the Collateral Agent shall assign to the Company all claims it
may have against any other Person arising from the Event of Loss and the Company
shall receive all insurance proceeds and proceeds from any award in respect of
condemnation, confiscation, seizure or requisition, including any investment
interest thereon, to the extent not previously applied to the purchase price of
the Replacement Aircraft as provided in Sections 3.5(d)(i) and 3.6 hereof.

 

(c)                                  Conditions to Airframe Replacement.

 

(i)  The Company’s right to make a replacement under Section 3.5(a) hereof shall
be subject to the fulfillment, at the Company’s sole cost and expense and in
addition to the conditions contained in such Section 3.5(a), of the following
conditions precedent:

 

(1)                                  on the date that the Replacement Aircraft
is delivered, which date shall be not later than the Business Day next
succeeding the 30th day following the Event of Loss leading to such replacement
(hereinafter referred to as the “Replacement Closing Date”), no Event of Default
shall have occurred and be continuing;

 

(2)                                  on the Replacement Closing Date, the
following documents shall have been duly authorized, executed and delivered by
the respective party or parties thereto and shall be in full force and effect,
and an executed counterpart of each thereof shall have been delivered to the
Collateral Agent (except that any financing statements under the UCC shall only
be executed if so required by the UCC):

 

--------------------------------------------------------------------------------


 

(A)                              a Mortgage Supplement covering the Replacement
Aircraft (filed for recording pursuant to the Federal Aviation Act, or the
applicable laws, rules and regulations of any other jurisdiction in which the
Aircraft to be replaced may then be registered as permitted hereby);

 

(B)                                such UCC financing statements covering the
Lien created by this Mortgage as deemed necessary or desirable by counsel for
the Collateral Agent to protect the security interests of the Collateral Agent
in the Replacement Aircraft; and

 

(C)                                a certificate, reasonably acceptable to the
Collateral Agent in form and substance, of an aircraft engineer or qualified
independent aircraft appraiser Certifying (I) that the Replacement Airframe is
the same model as the Airframe to be replaced (or an improved model, as the case
may be) and has a value, utility and remaining useful life at least equal to the
Airframe to be replaced, assuming such Airframe had been maintained in the
condition required hereunder and (II) with respect to the Replacement Engines
constituting part of such Replacement Aircraft to the effect specified in
Section 3.4(e)(i)(B) hereof;

 

(3)                                  on or before the Replacement Closing Date,
the Collateral Agent shall have received from the Company such documents and
evidence with respect to the Company as the Collateral Agent may reasonably
request in order to establish the consummation of the transactions contemplated
by this Section 3.5(c), evidence of taking of all necessary corporate action in
connection therewith and compliance with the conditions set forth in this
Section 3.5(c), in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 

(4)                                  the Collateral Agent shall have received
evidence satisfactory to the Collateral Agent as to the due compliance with
Section 3.6 hereof with respect to the Replacement Aircraft;

 

(5)                                  on the Replacement Closing Date, (A) the
Company shall cause the Replacement Aircraft to be subject to the Lien of this
Mortgage, free and clear of Liens (other than Permitted Liens), (B) the
Replacement Aircraft shall have been duly certified by the FAA or the relevant
body or agency of the jurisdiction then applicable to the registration of the
Airframe to be replaced as to type and airworthiness in accordance with the
terms of this Mortgage, and the registration of the Replacement Aircraft in the
name of the Company (or any Lessee as lessee if the Aircraft to be replaced had
been so registered immediately prior to the occurrence of the Event of Loss with
respect thereto) shall have been duly made with the FAA or the relevant body or
agency of the jurisdiction then applicable to the registration of the Airframe
to be replaced and (C) the Collateral Agent shall have received evidence
satisfactory to it with respect to the matters covered by this subparagraph (5);

 

(6)                                  on the Replacement Closing Date, the
following statements shall be true and the Collateral Agent shall have received
an Officer’s Certificate of the Company, dated the Replacement Closing Date,
stating that (A) the matters set forth in

 

--------------------------------------------------------------------------------


 

subparagraph (1) above are confirmed, (B) no Event of Default will result from
the Company acquiring its interest in the Replacement Aircraft and (C) each of
the conditions specified in this paragraph (c) with respect to such Replacement
Airframe, and any comparable provisions of any lease permitted hereby to which
such Airframe is subject, have been satisfied;

 

(7)                                  the Collateral Agent shall, at the expense
of the Company, have received (A) an opinion addressed to the Collateral Agent,
reasonably satisfactory in form and substance to the Collateral Agent, from
Cadwalader, Wickersham & Taft or other counsel selected by the Company and
reasonably satisfactory to the Collateral Agent to the effect that (i) the
Replacement Airframe and Replacement Engines, if any, has or have been made
subject to the Lien of this Mortgage and (ii) all required action has been taken
in order to maintain, and such action shall maintain, the effectiveness and
priority of the interests in the Collateral which the Mortgage purports to
create and (B) an opinion of qualified FAA counsel or, if applicable, qualified
local counsel in the jurisdiction where the Aircraft to be replaced is
registered, in either case addressed to the Collateral Agent and in form and
substance satisfactory to the Collateral Agent, respecting the due recordation
of the Mortgage Supplement as a first priority Lien respecting such Replacement
Aircraft, the registration of the ownership thereof and freedom from Liens of
record (other than Permitted Liens); and

 

(8)                                  the Company shall have delivered to the
Collateral Agent (A) a copy of the original bill of sale respecting such
Replacement Airframe and Replacement Engines, if any, and (B) appropriate
instruments assigning to the Collateral Agent the benefits, if any, of all
manufacturer’s and vendor’s warranties generally available and permitted to be
assigned by the Company with respect to such Replacement Airframe and/or
Replacement Engine.

 

(d)                                 Non-Insurance Payments Received on Account
of an Event of Loss.

 

As between the Collateral Agent and the Company, any payments on account of an
Event of Loss (other than insurance proceeds or other payments the application
of which is provided for in Section 3.6 hereof, or elsewhere in this Mortgage,
as the case may be, or payments in respect of damage to the business or
property, of the Company) with respect to any Airframe, Engine or Part received
at any time by the Collateral Agent or by the Company from any governmental
authority or other Person will be applied as follows:

 

(i)                                     if such payments are received with
respect to an Event of Loss as to any Aircraft, and the relevant Airframe or the
relevant Airframe and Engines or engines installed thereon are being replaced by
the Company pursuant to Section 3.5(a) hereof, such payments shall be paid over
to, or retained by, the Collateral Agent as security and upon completion of such
replacement (or upon the closing therefor) and compliance with the provisions of
Sections 3.5(a) and (c) with respect to the Event of Loss for which such
payments are made, paid over to or retained by the Company;

 

(ii)                                  if such payments are received with respect
to an Event of Loss to an Engine or Part (not involving an Event of Loss as to
an Airframe) that has been or is

 

--------------------------------------------------------------------------------


 

being replaced by the Company pursuant to Section 3.4(e) hereof, such payments
shall be paid over to, or retained by, the Company; and

 

(iii)                               if such payments are received with respect
to an Event of Loss as to an Aircraft, if the relevant Airframe or the relevant
Airframe and Engines or engines installed thereon has not or have not been and
will not be replaced as contemplated by Section 3.5(a) hereof, such payments
shall be applied to the prepayment required pursuant to Section 3.2(b) of the
Credit Agreement and the payment of any other Obligations then due and payable
and thereafter, the balance, if any, of such payment shall be promptly paid over
to, or retained by, the Company.

 

(e)                                  Requisition of Use.

 

In the event of a requisition for use by any government, so long as it does not
constitute an Event of Loss, of any Airframe and the Engines or engines
installed on such Airframe so long as any Airframe or Engine is subject to the
Lien of this Mortgage, the Company shall promptly notify the Collateral Agent of
such requisition and all of the Company’s obligations under this Mortgage shall
continue to the same extent as if such requisition had not occurred. So long as
no Event of Default shall have occurred and be continuing, any payments received
by the Collateral Agent or the Company from such government with respect to such
requisition of use shall be paid over to, or retained by, the Company. In the
event of an Event of Loss of an Engine resulting from the requisition for use by
a government of such Engine (but not an Airframe), the Company will replace such
Engine hereunder by complying with the terms of Section 3.4(e) hereof and any
payments received by the Collateral Agent or the Company from such government
with respect to such requisition shall be paid over to, or retained by, the
Company.

 

(f)                                    Application of Payments During Existence
of Event of Default.

 

Any amount referred to in this Section 3.5 which is payable to the Company (or
any Lessee) shall not be paid to or retained by the Company (or such Lessee), if
at the time of such payment or retention an Event of Default shall have occurred
and be continuing, but shall be held by or paid over to the Collateral Agent as
security for the Obligations and, if the aggregate unpaid principal amounts of
the Loans shall be declared to be due and payable pursuant to the Credit
Agreement, applied against the Obligations as and when due. Upon the earlier of
(a) such time as there shall not be continuing any such Event of Default or (b)
the termination of this Mortgage in accordance with Section 7.12, such amount,
and any interest realized thereon pursuant to Section 6.1 hereof, shall be paid
over to the Company (or such Lessee) to the extent not previously applied in
accordance with the preceding sentence.

 

SECTION 3.6.  Insurance.

 

(a)                                  Public Liability and Property Damage
Insurance.

 

(I)  Except as provided in clause (II) of this Section 3.6(a), the Company will
carry or cause to be carried at its or any Lessee’s expense (i) aircraft public
liability (including, without limitation, passenger legal liability) (and
including aircraft war risk and hijacking insurance, if and to the extent the
same is maintained by the Company (or any Lessee) with respect to other aircraft
owned or leased, and operated by the Company (or such Lessee) on the

 

--------------------------------------------------------------------------------


 

same routes) insurance and property damage insurance (exclusive of
manufacturer’s product liability insurance) with respect to each of the
Aircraft, in an amount not less than the greater of (x) with respect to each
Aircraft of any type, the amount of public liability and property damage
insurance from time to time applicable to aircraft owned or operated by the
Company of the same type and (y) the amount of public liability and property
damage maintained by the Company for such Aircraft on the Effective Date and
(ii) cargo liability insurance, in the case of both clause (i) and clause (ii),
(A) with respect to Aircraft of any type, of the type and covering the same
risks as from time to time applicable to aircraft operated by the Company of the
same type as the Aircraft and (B) which is maintained in effect with insurers of
recognized responsibility. Any policies of insurance carried in accordance with
this paragraph (a) and any policies taken out in substitution or replacement for
any of such policies (A) shall be amended to name the Secured Creditors (but
without imposing on any such party liability to pay the premiums for such
insurance) (and, if any Lease shall be in effect, the Company in its capacity as
lessor under the Lease) as additional insureds as their interest may appear,
(B) shall provide that in respect of the interest of the Secured Creditors (and,
if any Lease shall be in effect, the Company in its capacity as lessor under the
Lease) in such policies the insurance shall not be invalidated by any action or
inaction of the Company (or, if any Lease is then in effect, any Lessee) or any
other Person and shall insure the Secured Creditors (and, if any Lease shall be
in effect, the Company in its capacity as lessor under the Lease) regardless of
any breach or violation of any warranty, declaration or condition contained in
such policies by the Company (or, if any Lease is then in effect, any Lessee),
(C) may provide for self-insurance to the extent permitted by Section 3.6(d) and
(D) shall provide that if the insurers cancel such insurance for any reason
whatever or if any material change is made in such insurance which adversely
affects the interest of the Secured Creditors (or, if any Lease shall be in
effect, the Company in its capacity as lessor under the Lease), or such
insurance shall lapse for non-payment of premium, such cancellation, lapse or
change shall not be effective as to the Secured Creditors (or, if any Lease
shall be in effect, the Company in its capacity as lessor under the Lease) for
thirty (30) days (seven (7) days in the case of war risk and allied perils
coverage) after issuance to the Collateral Agent of written notice by such
insurers of such cancellation, lapse or change; provided, however, that if any
notice period specified above is not reasonably obtainable, such policies shall
provide for as long a period of prior notice as shall then be reasonably
obtainable. Each liability policy (1) shall be primary without right of
contribution from any other insurance which is carried by the Secured Creditors
(or, if any Lease shall be in effect, the Company in its capacity as lessor
under the Lease), (2) shall expressly provide that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured, and (3) shall waive any
right of the insurers to any set-off or counterclaim or any other deduction,
whether by attachment or otherwise, in respect of any liability of the Secured
Creditors (or, if any Lease shall be in effect, the Company in its capacity as
lessor under the Lease) to the extent of any moneys due to the Secured Creditors
(or, if any Lease shall be in effect, the Company in its capacity as lessor
under the Lease).

 

(II)  During any period that an Aircraft is on the ground and not in operation,
the Company may, in relation to such Aircraft, carry or cause to be carried, in
lieu of the insurance required by clause (I) above, insurance otherwise
conforming with the provisions of said clause (I) except that (A) the amounts of
coverage shall not be required to exceed the amounts of public liability and
property damage insurance from time to time applicable to aircraft owned or
operated by the Company of the same type as such Aircraft and which are on the
ground and not

 

--------------------------------------------------------------------------------


 

in operation; and (B) the scope of the risks covered and the type of insurance
shall be the same as from time to time shall be applicable to aircraft owned or
operated by the Company of the same type which are on the ground and not in
operation.

 

(b)                                 Insurance Against Loss or Damage to the
Aircraft.

 

(I)  Except as provided in clause (II) of this Section 3.6(b), the Company shall
maintain or cause to be maintained in effect, at its or any Lessee’s expense,
with insurers of recognized responsibility, all-risk ground and flight aircraft
hull insurance covering the Aircraft and all-risk ground and flight coverage of
Engines and Parts while temporarily removed from the Aircraft and not replaced
by similar components (including, without limitation, war risk and governmental
confiscation and expropriation (other than by the government of registry of the
relevant Aircraft) and hijacking insurance, if and to the extent the same is
maintained by the Company (or, if a Lease is then in effect, any Lessee) with
respect to other of the same type aircraft owned or operated by the Company (or
such Lessee) on the same routes, except that the Company (or such Lessee) shall
maintain war risk and governmental confiscation and expropriation (other than by
the government of registry of the relevant Aircraft) and hijacking insurance if
the Aircraft are operated on routes where the custom is for major international
air carriers flying comparable routes to carry such insurance) which is of the
type as from time to time applicable to aircraft owned or operated by the
Company of the same type as the Aircraft; provided that such insurance shall at
all times while the Aircraft are subject to this Mortgage be for an amount
(subject to self-insurance to the extent permitted by Section 3.6(d)) not less
than the amount of insurance of the same type maintained by the Company on the
Effective Date with respect to the Aircraft. Any policies carried in accordance
with this paragraph (b) covering the Aircraft and any policies taken out in
substitution or replacement for any such policies (i) shall be amended to name
the Collateral Agent as a loss payee, as its interest may appear (but without
imposing on any such party liability to pay premiums with respect to such
insurance), (ii) may provide for self-insurance to the extent permitted in
Section 3.6(d), (iii) shall provide that (A) in the event of a loss involving
proceeds in excess of an amount equal to 13.5% of the Appraised Value of the
Aircraft subject to such event of loss, the proceeds in respect of such loss up
to an amount equal to the amount of the reduction in the Total Revolving
Commitments as required by Section 7.5(a)(iii) of the Credit Agreement with
respect to such loss (the “Balance Due”), shall be payable to the Collateral
Agent (except in the case of a loss with respect to an Engine installed on an
airframe other than an Airframe, in which case the Company (or any Lessee) shall
arrange for any payment of insurance proceeds in respect of such loss to be held
for the account of the Collateral Agent whether such payment is made to the
Company (or any Lessee) or any third party), it being understood and agreed that
in the case of any payment to the Collateral Agent otherwise than in respect of
an Event of Loss, the Collateral Agent shall, upon receipt of evidence
satisfactory to it that the damage giving rise to such payment shall have been
repaired or that such payment shall then be required to pay for repairs then
being made, pay the amount of such payment to the Company or its order, and
(B) the entire amount of any loss involving total proceeds equal to the amount
set forth in clause (A) above or less or the amount of any proceeds of any loss
in excess of the Balance Due shall be paid to the Company or its order unless an
Event of Default shall have occurred and be continuing and the insurers shall
have been notified thereof by the Collateral Agent, (iv) shall provide that if
the insurers cancel such insurance for any reason whatever, or such insurance
lapses for non-payment of premium or if any material change is made in the
insurance which adversely affects the interest of the Collateral Agent, such

 

--------------------------------------------------------------------------------


 

cancellation, lapse or change shall not be effective as to the Collateral Agent
(or, if any Lease shall be in effect, the Company in its capacity as lessor
under the Lease) for thirty (30) days (seven (7) days in case of hull war risk
and allied perils coverage) after issuance to the Collateral Agent (or, if any
Lease is in effect, the Company in its capacity as lessor under the Lease) of
written notice by such insurers of such cancellation, lapse or change; provided,
however, that if any notice period specified above is not generally obtainable,
such policies shall provide for as long a period of prior notice as shall then
be generally obtainable, (v) shall provide that in respect of the interest of
the Collateral Agent (and, if any Lease shall be in effect, the Company in its
capacity as lessor under the Lease) in such policies the insurance shall not be
invalidated by any action or inaction of the Company (or, if a Lease is then in
effect, any Lessee) or any other Person and shall insure the Collateral Agent
(and, if any Lease shall be in effect, the Company in its capacity as lessor
under the Lease) regardless of any breach or violation of any warranty,
declaration or condition contained in such policies by the Company (or, if a
Lease is then in effect, any Lessee), (vi) shall be primary without any right of
contribution from any other insurance which is carried by the Secured Creditors
(or, if any Lease shall be in effect, the Company in its capacity as lessor
under the Lease), (vii) shall waive any right of subrogation of the insurers
against the Secured Creditors (and if any Lease shall be in effect, the Company
in its capacity as lessor under the Lease), and (viii) shall waive any right of
the insurers to set-off or counterclaim or any other deduction, whether by
attachment or otherwise, in respect of any liability of the Secured Creditors or
the Company (or any Lessee) to the extent of any moneys due to the Collateral
Agent. In the case of a loss with respect to an engine (other than an Engine)
installed on an Airframe, the Collateral Agent shall hold any payment to it of
any insurance proceeds in respect of such loss for the account of the Company or
any other third party that is entitled to receive such proceeds.

 

As between the Collateral Agent and the Company, it is agreed that all insurance
payments received as the result of the occurrence of an Event of Loss will be
applied as follows:

 

(w)  if such payment is received as the result of an Event of Loss with respect
to an Airframe (the Airframe and any Engines installed thereon) that has been or
is being replaced by the Company as contemplated by Section 3.5(a) hereof, such
payments shall be paid over to, or retained by, the Collateral Agent and upon
completion of such replacement be paid over to the Company;

 

(x)  if such payments are received with respect to an Airframe (or the Airframe
and the Engines installed thereon) that has not been or is not being replaced by
the Company as contemplated by Section 3.5(a) hereof, so much of such payments
remaining, after reimbursement of the Collateral Agent for reasonable costs and
expenses, as shall not exceed the Balance Due shall be applied in reduction of
the Company’s obligation to pay the Balance Due in accordance with
Section 3.2(a) of the Credit Agreement, if not already paid by the Company, or,
if already paid by the Company, shall be applied to reimburse the Company for
its payment of such Balance Due, and the balance, if any, of such payments
remaining thereafter will be paid over to, or retained by, the Company (or if
directed by the Company, any Lessee); and

 

(y)  if such payments are received with respect to an Engine under the
circumstances contemplated by Section 3.4(e) hereof, so much of such payments

 

--------------------------------------------------------------------------------


 

remaining, after reimbursement of the Collateral Agent for reasonable costs and
expenses, shall be paid over to, or retained by, the Company (or if directed by
the Company, any Lessee); provided that the Company shall have fully performed
or, concurrently therewith, will fully perform, the terms of Section 3.4(e)
hereof with respect to the Event of Loss for which such payments are made.

 

As between the Collateral Agent and the Company, the insurance payments for any
property damage or loss to any Airframe or Engine not constituting an Event of
Loss with respect thereto will be applied in payment for repairs or for
replacement property in accordance with the terms of Sections 3.2(c) and 3.4
hereof, if not already paid for by the Company (or any Lessee), and any balance
(or if already paid for by the Company (or any Lessee), all such insurance
proceeds) remaining after compliance with such Sections with respect to such
loss shall be paid to the Company (or any Lessee if directed by the Company).

 

(II)  During any period that an Aircraft is on the ground and not in operation,
the Company may, in relation to such Aircraft, carry or cause to be carried, in
lieu of the insurance required by clause (b)(I) above, insurance otherwise
conforming with the provisions of said clause (b)(I) except that the scope of
the risks and the type of insurance shall be the same as from time to time
applicable to aircraft owned by the Company of the same type similarly on the
ground and not in operation; provided that the Company shall maintain insurance
against risk of loss or damage to such Aircraft in an amount at least equal to
the amount of insurance of such type maintained by the Company on the Effective
Date with respect to such Aircraft during such period that such Aircraft is on
the ground and not in operation.

 

(c)                                  Reports, etc.

 

The Company will furnish, or cause to be furnished, to the Collateral Agent, on
or before the Effective Date and on or before July 1, in each year thereafter
commencing July 1, 2002 a report, signed by Aon Risk Services, Inc. of
Minnesota, Marsh & McLennan, Incorporated or any other independent firm of
insurance brokers reasonably acceptable to the Collateral Agent (the “Insurance
Brokers”), describing in reasonable detail the insurance and reinsurance then
carried and maintained with respect to the Aircraft and stating the opinion of
such firm that the insurance then carried and maintained with respect to the
Aircraft complies with the terms hereof; provided however, that all information
contained in the foregoing report shall not be made available by the Secured
Creditors to anyone except (A) to permitted transferees of the interest of the
Secured Creditors who agree to hold such information confidential, (B) to the
Secured Creditors’ counsels or independent public accountants or independent
insurance advisors who agree to hold such information confidential or (C) as may
be required by any statute, court or administrative order or decree or
governmental ruling or regulation. The Company will cause such Insurance Brokers
to agree to advise the Collateral Agent in writing of any default in the payment
of any premium and of any other act or omission on the part of the Company of
which it has knowledge and which might invalidate or render unenforceable, in
whole or in part, any insurance on the Aircraft. To the extent such agreement is
reasonably obtainable, the Company will also cause such Insurance Brokers to
agree to advise the Collateral Agent in writing at least thirty (30) days (seven
(7) days in the case of war risk and allied perils coverage) prior to the
expiration or termination date of any insurance carried and maintained on the
Aircraft pursuant to this Section 3.6. In addition, the Company will also cause

 

--------------------------------------------------------------------------------


 

such Insurance Brokers to deliver to the Collateral Agent, on or, prior to the
date of expiration of any insurance policy referenced in a previously delivered
certificate of insurance, a new certificate of insurance, substantially in the
same form as delivered by the Company to the Collateral Agent on the Effective
Date. In the event that the Company or any Lessee shall fail to maintain or
cause to be maintained insurance as herein provided, the Collateral Agent may at
its sole option provide such insurance and, in such event, the Company shall,
upon demand, reimburse the Collateral Agent for the cost thereof to the
Collateral Agent, without waiver of any other rights the Collateral Agent may
have.

 

(d)                                 Self-Insurance.

 

The Company may self-insure by way of deductible, premium adjustment or
franchise provisions or otherwise (including, with respect to insurance
maintained pursuant to Section 3.6(b), insuring for maximum amounts which are
less than the amounts required by such Section) in the insurance covering the
risks required to be insured against pursuant to this Section 3.6 under a
program applicable to all the aircraft in the Company’s fleet, but in no case
shall the aggregate amount of self-insurance in regard to Section 3.6(a) and
Section 3.6(b) exceed during any policy year, with respect to all of the
aircraft in the Company’s fleet (including, without limitation, the Aircraft),
the lesser of (a) 50% of the largest replacement value of any single aircraft in
the Company’s fleet or (b) 1-1/2% of the average aggregate insurable value
(during the preceding policy year) of all aircraft (including, without
limitation, the Aircraft) on which the Company carries insurance. In addition,
the Company (and any Lessee) may self-insure to the extent of any applicable
mandatory minimum per aircraft (or, if applicable, per annum or other period)
hull or liability insurance deductible imposed by the aircraft hull or liability
insurers.

 

(e)                                  Additional Insurance by the Collateral
Agent and the Company.

 

The Company (and any Lessee) may at its own expense carry insurance with respect
to its interest in the Aircraft in amounts in excess of that required to be
maintained by this Section 3.6, so long as such excess insurance is not in
conflict with the insurance otherwise required hereunder.

 

(f)                                    Indemnification by Government in Lieu of
Insurance.

 

Notwithstanding any provisions of this Section 3.6 requiring insurance, the
Collateral Agent agrees to accept, in lieu of insurance against any risk with
respect to an Aircraft, indemnification from, or insurance provided by, the
United States Government or any agency or instrumentality thereof or, upon the
written consent of the Collateral Agent, other government of registry of such
Aircraft or any agency or instrumentality thereof, against such risk in an
amount which, when added to the amount of insurance against such risk maintained
by the Company (or any Lessee) with respect to the Aircraft (including permitted
self-insurance) shall be at least equal to the amount of insurance against such
risk otherwise required by this Section 3.6.

 

(g)                                 Application of Payments During Existence of
an Event of Default.

 

Any amount referred to in paragraph (b) of this Section 3.6 which is payable to
or retainable by the Company (or any Lessee) shall not be paid to or retained by
the Company (or

 

--------------------------------------------------------------------------------


 

any Lessee) if at the time of such payment or retention an Event of Default
shall have occurred and be continuing, but shall be held by or paid over to the
Collateral Agent as security for the Obligations and, if the aggregate unpaid
principal amount of the Notes shall be declared to be due and payable pursuant
to the Credit Agreement, applied against the Obligations as and when due. Upon
the earlier of (a) such time as there shall not be continuing any such Event of
Default or (b) the termination of this Mortgage in accordance with Section 7.12,
such amount, and any interest realized thereon pursuant to Section 6.1 hereof,
shall be paid to the Company (or such Lessee) to the extent not previously
applied in accordance with the preceding sentence.

 

SECTION 3.7.  Filings.

 

The Company will take, or cause to be taken, at the Company’s cost and expense,
such action with respect to the recording, filing, re-recording and re-filing of
this Mortgage in the office of the Federal Aviation Administration, pursuant to
the Federal Aviation Act, and in such other places as may be required under any
applicable law or regulation, each Mortgage Supplement and any financing
statements or other instruments as are necessary, or reasonably requested by the
Collateral Agent and appropriate, to maintain, so long as this Mortgage is in
effect, the perfection and preservation of any Lien created by this Mortgage, or
will furnish to the Collateral Agent timely notice of the necessity of such
action, together with such instruments, in execution form, and such other
information as may be required to enable the Collateral Agent to take such
action.

 

ARTICLE 4

 

REMEDIES OF THE COLLATERAL AGENT
UPON AN EVENT OF DEFAULT

 

SECTION 4.1.  Event of Default.

 

It shall be an Event of Default hereunder if under the Credit Agreement an
“Event of Default” (as such term is defined in the Credit Agreement) shall
occur; provided that if the Company shall have undertaken to cure any failure
which arises under Section 3.2(c) hereof, or under the first sentence of
Section 3.2(b) hereof as it relates to maintenance, service, repair or overhaul
or under Section 3.4(a), (b), (c) or (d) hereof and, notwithstanding the
diligence of the Company in attempting to cure such failure, such failure is not
cured within 30 days but is curable with future due diligence, there shall exist
no Event of Default so long as the Company is proceeding with due diligence to
cure such failure and such failure is remedied not later than one hundred eighty
(180) days after receipt by the Company of notice from the Collateral Agent of
such failure; and provided further that any failure of the Company to perform or
observe any covenant, condition, agreement or any error in a representation or
warranty shall not constitute an Event of Default if such failure or error is
caused solely by reason of an event that constitutes an Event of Loss so long as
the Company is continuing to comply with all of the terms of Section 3.5 hereof.

 

--------------------------------------------------------------------------------


 

SECTION 4.2.  Remedies with Respect to Collateral.

 

(a)                                  Remedies Available.

 

Upon (i) the occurrence and continuance of any Event of Default, the Collateral
Agent (in accordance with the provisions of Article 5 hereof) may, and upon the
written instructions of the Required Lenders, the Collateral Agent shall, do one
or more of the following; provided, however, that during any period that an
Aircraft is subject to the Civil Reserve Air Fleet Program in accordance with
the provisions of Section 3.2(a) hereof and in possession of the United States
government or an agency or instrumentality of the United States, the Collateral
Agent shall not, on account of any Event of Default, be entitled to exercise any
of the remedies specified in the following clauses (A), (B) and (C) in relation
to such Aircraft in such manner as to limit the Company’s control under this
Mortgage of the relevant Airframe, or any Engines installed thereon, unless at
least sixty (60) days’ (or such lesser period as may then be applicable under
the Air Mobility Command program of the United States Air Force) written notice
of default hereunder shall have been given by the Collateral Agent by registered
or certified mail to the Company (and any Lessee) with a copy addressed to the
Contracting Office Representative for the Air Mobility Command of the United
States Air Force under any contract with the Company (or any Lessee) relating to
such Aircraft:

 

(A)                              cause the Company, upon the written demand of
the Collateral Agent, at the Company’s expense, to deliver promptly, and the
Company shall deliver promptly, all or such part of the Airframes, the Engines
or other Collateral as the Collateral Agent may so demand to the Collateral
Agent or its order, or the Collateral Agent, at its option, may enter upon the
premises where all or any part of the Airframes, the Engines or other Collateral
are located and take immediate possession (to the exclusion of the Company and
all Persons claiming under or through the Company) of and remove the same by
summary proceedings or otherwise together with any engine which is not an Engine
but which is installed on an Airframe, subject to all of the rights of the
owner, lessor, lien or secured party of such engine; provided that an Airframe
with an engine (which is not an Engine) installed thereon may be flown or
returned only to a location within the continental United States, and such
engine shall be held for the account of any such owner, lessor, lienor or
secured party or, if owned by the Company, may at the option of the Collateral
Agent, be exchanged with the Company for an Engine in accordance with the
provisions of Section 3.4(e) hereof;

 

(B)                                sell all or any part of the Airframes,
Engines or other Collateral at public or private sale, whether or not the
Collateral Agent shall at the time have possession thereof, as the Collateral
Agent may determine, or lease or otherwise dispose of all or any part of the
Airframes, the Engines or other Collateral as the Collateral Agent, in its sole
discretion, may determine, all free and clear of any rights or claims of
whatsoever kind of the Company; provided, however, that the Company shall be
entitled at any time prior to any such disposition to redeem the Collateral by
paying in full all of the Obligations; or

 

(C)                                exercise any or all of the rights and powers
and pursue any and all

 

--------------------------------------------------------------------------------


 

remedies of a secured party under the Uniform Commercial Code of the State of
New York.

 

Upon every taking of possession of Collateral under this Section 4.2, the
Collateral Agent may, from time to time, at the expense of the Collateral Agent,
make all such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral, as it may deem
proper. In each such case, the Collateral Agent shall have the right to
maintain, store, lease, control or manage the Collateral and to exercise all
rights and powers of the Company relating to the Collateral in connection
therewith, as the Collateral Agent shall deem best, including the right to enter
into any and all such agreements with respect to the maintenance, insurance,
storage, leasing, control, management or disposition of the Collateral or any
part thereof as the Collateral Agent may determine; and the Collateral Agent
shall be entitled to collect and receive directly all tolls, rents, revenues,
issues, income, products and profits of the Collateral and every part thereof,
without prejudice, however, to the right of the Collateral Agent under any
provision of this Mortgage to collect and receive all cash held by, or required
to be deposited with, the Collateral Agent hereunder. Such tolls, rents,
revenues, issues, income, products and profits shall be applied to pay the
expenses of storage, leasing, control, management or disposition of the
Collateral, and of all maintenance, repairs, replacements, alterations,
additions and improvements, and to make all payments which the Collateral Agent
may be required or may elect to make, if any, for taxes, assessments, insurance
or other proper charges upon the Collateral or any part thereof (including the
employment of engineers and accountants to examine, inspect and make reports
upon the properties and books and records of the Company), and all other
payments which the Collateral Agent may be required or authorized to make under
any provision of this Mortgage, as well as just and reasonable compensation for
the services of the Collateral Agent, and of all Persons properly engaged and
employed by the Collateral Agent.

 

In addition, the Company shall be liable for all legal fees and other costs and
expenses incurred by reason of the occurrence of any Event of Default or the
exercise of the Collateral Agent’s remedies with respect thereto, including all
costs and expenses incurred in connection with the retaking or return of any
Airframe or Engines in accordance with the terms hereof or under the Uniform
Commercial Code of the State of New York, which amounts shall, until paid, be
secured by the Lien of this Mortgage.

 

If an Event of Default shall have occurred and the Loans shall have been
accelerated, at the request of the Collateral Agent the Company shall promptly
execute and deliver to the Collateral Agent such instruments of title and other
documents as the Collateral Agent may deem necessary or advisable to enable the
Collateral Agent or an agent or representative designated by the Collateral
Agent, at such time or times and place or places as the Collateral Agent may
specify, to obtain possession of all or any part of the Collateral to which the
Collateral Agent shall at the time be entitled hereunder. If the Company shall
for any reason fail to execute and deliver such instruments and documents after
such request by the Collateral Agent, the Collateral Agent may obtain a judgment
conferring on the Collateral Agent the right to immediate possession and
requiring the Company to execute and deliver such instruments and documents to
the Collateral Agent, to the entry of which judgment the Company hereby
specifically consents to the fullest extent it may lawfully do so.

 

--------------------------------------------------------------------------------


 

Nothing in the foregoing shall affect the right of each Secured Creditor to
receive all payments of principal of, and interest on, the Obligations held by
such Secured Creditor and all other amounts owing to such Secured Creditor as
and when the same may be due.

 

(b)                                 Notice of Sale.

 

The Collateral Agent shall give the Company at least fifteen (15) days’ prior
written notice of the date fixed for any public sale of any Airframe or Engine
or the date on or after which any private sale will be held, which notice the
Company hereby agrees is reasonable notice, and any such public sale shall be
conducted in general so as to afford the Company (and any Lessee) a reasonable
opportunity to bid.

 

(c)                                  Receiver.

 

If any Event of Default shall occur and be continuing, to the extent permitted
by law, the Collateral Agent shall be entitled, as a matter of right as against
the Company, without notice or demand and without regard to the adequacy of the
security for the Obligations or the solvency of the Company, upon the
commencement of judicial proceedings by it to enforce any right under this
Mortgage, to the appointment of a receiver of the Collateral and of the tolls,
rents, revenues, issues, income, products and profits thereof.

 

(d)                                 Concerning Sales.

 

At any sale under this Article, any Secured Creditor may bid for and purchase
the property offered for sale, may make payment on account thereof as herein
provided, and, upon compliance with the terms of sale, may hold, retain and
dispose of such property without further accountability therefor. Any purchaser
shall be entitled, for the purpose of making payment for the property purchased,
to deliver any of the Notes or other Obligations in lieu of cash in the amount
which shall be payable thereon as principal or interest. Said Notes and other
Obligations, in case the amount so payable to the holders thereof shall be less
than the amounts due thereon, shall be returned to the holders thereof after
being stamped or endorsed to show partial payment.

 

SECTION 4.3.  Waiver of Appraisement, etc., Laws.

 

To the full extent that it may lawfully so agree, the Company agrees that it
will not at any time insist upon, plead, claim or take the benefit or advantage
of, any appraisement, valuation, stay, extension, or redemption law now or
hereafter in force, in order to prevent or hinder the enforcement of this
Mortgage or the absolute sale of the Collateral, or any part thereof, or the
possession thereof by any purchaser at any sale under this Article; but the
Company, for itself and all who may claim under it, so far as it or they now or
hereafter lawfully may, hereby waives the benefit of all such laws. The Company,
for itself and all who may claim under it, waives, to the extent that it
lawfully may, all right to have the property in the Collateral marshalled upon
any foreclosure hereof, and agrees that any court having jurisdiction to
foreclosure this Mortgage may order the sale of the Collateral as an entirety.

 

SECTION 4.4.  Application of Proceeds.

 

(a)                                  All moneys collected by the Collateral
Agent upon any sale or other

 

--------------------------------------------------------------------------------


 

disposition of the Collateral shall be applied as follows:

 

(i)                                     first, to the payment of all Obligations
owing the Collateral Agent of the type provided in clauses (ii) and (iii) of the
definition of Obligations;

 

(ii)                                  second, to the extent proceeds remain
after the application pursuant to the preceding clause (i), an amount equal to
the outstanding Obligations shall be paid to the Secured Creditors, with each
Secured Creditor receiving an amount equal to its outstanding Obligations or, if
the proceeds are insufficient to pay in full all such Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

(iii)                               third, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) and (ii) and following the
termination of this Mortgage pursuant to Section 7.12 hereof, to the Company or
as required by applicable law.

 

(b)                                 For purposes of this Mortgage “Pro Rata
Share” shall mean, when calculating a Secured Creditor’s portion of any
distribution or amount, that amount (expressed as a percentage) equal to a
fraction the numerator of which is the then unpaid amount of such Secured
Creditor’s Obligations and the denominator of which is the then outstanding
amount of all Obligations.

 

(c)                                  If any payment to any Secured Creditor of
its Pro Rata Share of any distribution would result in overpayment to such
Secured Creditor, such excess amount shall instead be distributed in respect of
the unpaid Obligations of the other Secured Creditors, with each Secured
Creditor whose Obligations have not been paid in full to receive an amount equal
to such excess amount multiplied by a fraction the numerator of which is the
unpaid Obligations of such Secured Creditor and the denominator of which is the
unpaid Obligations of all Secured Creditors entitled to such distribution.

 

(d)                                 It is understood that the Company shall
remain liable to the extent of any deficiency between the amount of the proceeds
of the Collateral and the aggregate amount of the sums referred to in clauses
(i) and (ii) of Section 4.4(a).

 

SECTION 4.5.  Remedies Cumulative.

 

Each and every right, power and remedy hereby specifically given to the
Collateral Agent or otherwise in this Mortgage shall be cumulative and shall be
in addition to every other right, power and remedy specifically given under this
Mortgage or the other Loan Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence therein. No notice to or demand on the
Company in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a

 

--------------------------------------------------------------------------------


 

waiver of any of the rights of the Collateral Agent to any other or further
action in any circumstances. In the event that the Collateral Agent shall bring
any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Collateral Agent may recover reasonable
expenses, including attorneys’ fees, and the amounts thereof shall be included
in such judgment.

 

SECTION 4.6.  Discontinuance of Proceedings.

 

In case the Collateral Agent shall have instituted any proceeding to enforce any
right, power or remedy under this Mortgage by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then and
in every such case the Company, the Collateral Agent and each holder of any of
the Obligations shall be restored to their former positions and rights hereunder
with respect to the Collateral subject to the security interest created under
this Mortgage, and all rights, remedies and powers of the Collateral Agent shall
continue as if no such proceeding had been instituted (but otherwise without
prejudice).

 

ARTICLE 5

 

INDEMNITY

 

SECTION 5.1.  Indemnity.

 

(a)                                  The Company agrees to indemnify, reimburse
and hold the Collateral Agent, each Secured Creditor and their successors,
permitted assigns, employees, agents and servants (hereinafter in this Section
5.1 referred to as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all reasonable costs, expenses or disbursements (including
reasonable attorneys’ fees and expenses) (for the purposes of this Section 5.1
the foregoing are collectively called “expenses”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Mortgage, any other Loan Document or any
other document executed in connection herewith or therewith or in any other way
connected with the administration of the transactions contemplated hereby or
thereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discoverable), the violation of the laws of any
country, state or other governmental body or unit, any tort (including, without
limitation, claims arising or imposed under the doctrine of strict liability, or
for or on account of injury to or the death of any Person (including any
Indemnitee), or property damage); provided that no Indemnitee shall be
indemnified pursuant to this Section 5.1(a) for losses, damages or liabilities
to the extent caused by the gross negligence or willful misconduct of such
Indemnitee. The Company agrees that upon written notice by any Indemnitee of the
assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the Company shall assume full responsibility
for the defense thereof. Indemnitees agree to use their best efforts to promptly
notify the Company of any such assertion of which such Indemnitees have
knowledge.

 

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the application of Section
5.1(a), the Company agrees to pay, or reimburse the Collateral Agent for any and
all reasonable fees, costs and expenses of whatever kind or nature incurred in
connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other reasonable fees, costs and expenses in
connection with protecting, maintaining or preserving the Collateral and the
Collateral Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.

 

(c)                                  Without limiting the application of Section
5.1(a) or (b), the Company agrees to pay, indemnify and hold the Indemnitees
harmless from and against any loss, costs, damages and expenses which the
Indemnitees may suffer, expend or incur in consequence of or growing out of any
misrepresentation by the Company in this Mortgage, or any other Loan Document or
in any writing contemplated by or made or delivered pursuant to or in connection
with this Mortgage, or any other Loan Document.

 

(d)                                 If and to the extent that the obligations of
the Company under this Section 5.1 are unenforceable for any reason, the Company
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable law.

 

SECTION 5.2.  Indemnity Obligations Secured by Collateral; Survival.

 

Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral until the
Termination Date. The indemnity obligations of the Company contained in this
Section 5 shall continue in full force and effect notwithstanding that the
Loans, the Reimbursement Obligations and the other Obligations under the Loan
Documents shall have been paid in full, the Commitments have been terminated and
no Letters of Credit shall be outstanding.

 

ARTICLE 6

 

INVESTMENT OF SECURITY FUNDS

 

SECTION 6.1.  Investment of Security Funds.

 

Any monies paid to or retained by the Collateral Agent which are required to be
paid to the Company or applied for the benefit of the Company (including,
without limitation, amounts payable to the Company under Sections 3.5(d),
3.5(f), 3.6(b) and 3.6(g) hereof), but which the Collateral Agent is entitled to
hold under the terms hereof pending the occurrence of some event or the
performance of some act (including, without limitation, the remedying of an
Event of Default), shall, until paid to the Company or applied as provided
herein, be invested by the Collateral Agent at the written authorization and
direction of the Company from time to time at the sole expense and risk of the
Company in Permitted Investments. After the occurrence and

 

--------------------------------------------------------------------------------


 

during the continuance of an Event of Default, Permitted Investments will be
selected by the Collateral Agent at its discretion. At the time of such payment
or application, there shall be remitted to the Company any gain (including
interest received) realized as the result of any such investment (net of any
fees, commissions, other expenses or losses, if any, incurred in connection with
such investment) unless an Event of Default shall have occurred and be
continuing. The Collateral Agent shall not be liable for any loss relating to a
Permitted Investment made pursuant to this Article 6. The Company will promptly
pay to the Collateral Agent, on demand, the amount of any loss (net of any
gains, including interest received) realized as the result of any such
investment (together with any fees, commissions and other expenses, if any,
incurred in connection with such investment).

 

ARTICLE 7

 

MISCELLANEOUS

 

SECTION 7.1.  No Legal Title to Collateral.

 

No Secured Creditor shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any right, title and interest of
a Secured Creditor in and to the Collateral or this Mortgage shall operate to
terminate this Mortgage or entitle any successor or transferee of such Secured
Creditor to an accounting or to the transfer to it of legal title to any part of
the Collateral.

 

SECTION 7.2.  Sale of the Aircraft by Collateral Agent Is Binding.

 

Any sale or other conveyance of the Aircraft, the Airframe, any Engine or any
interest therein by the Collateral Agent made pursuant to the terms of this
Mortgage shall bind the Secured Creditors and the Company, and shall be
effective to transfer or convey all right, title and interest of the Collateral
Agent, the Company, and the Secured Creditors in and to the Aircraft, the
Airframe, any Engine or any interest therein. No purchaser or other grantee
shall be required to inquire as to the authorization, necessity, expediency or
regularity of such sale or conveyance or as to the application of any sale or
other proceeds with respect thereto by the Collateral Agent;

 

SECTION 7.3.  Benefit of Mortgage.

 

Nothing in this Mortgage, whether express or implied, shall be construed to give
to any Person other than the Company, the Collateral Agent, and the Secured
Creditors any legal or equitable right, remedy or claim under or in respect of
this Mortgage.

 

SECTION 7.4.  Notices.

 

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be in writing
(including telegraphic, telex, facsimile transmission or cable communication)
and shall be delivered, mailed, telegraphed, telexed, facsimile transmitted or
cabled, addressed:

 

--------------------------------------------------------------------------------


 

(a)                                  if to the Company, at its office at:

 

2700 Lone Oak Parkway
Eagan, MN 55121
Telecopy: (612) 726-0665
Attention: Senior Vice President—Finance and Treasurer

 

(b)                                 if to the Collateral Agent:

 

One Chase Manhattan Plaza
Loan and Agency Services Group
8th Floor
New York, New York 10081
Telecopy (212) 552-5650
Attention: Jesus Sang

 

with a copy to:

 

Matthew Massie
Aerospace Group
270 Park Avenue
38th Floor
New York, New York 10017
Telecopy (212) 270-5100

 

(c)                                  if to any Secured Creditor, either (x) to
the Administrative Agent, at the address of the Administrative Agent specified
in the Credit Agreement or (y) at such address as such Secured Creditor shall
have specified in the Credit Agreement;

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. All such notices
and communications shall, when mailed, telegraphed, telexed, facsimile
transmitted or cabled or sent by overnight courier, be effective on the third
Business Day following deposit in the U.S. mails, certified, return receipt
requested, when delivered to the telegraph company, cable company or on the day
following delivery to an overnight courier, as the case may be, or when sent by
telex or facsimile device, except that notices and communications to the
Collateral Agent shall not be effective until received by the Collateral Agent.

 

SECTION 7.5.  Waiver; Amendment.

 

None of the terms and conditions of this Mortgage may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by the
Company and the Collateral Agent (with the consent of the Required Lenders or,
to the extent required by Section 11.1 of the Credit Agreement, all of the
Lenders).

 

--------------------------------------------------------------------------------


 

SECTION 7.6.  Obligations Absolute.

 

The obligations of the Company hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of the Company, except to the extent that the enforceability thereof may be
limited by any such event; (b) any exercise or non-exercise, or any waiver of,
any right, remedy, power or privilege under or in respect of this Mortgage or
any other Loan Document, except as specifically set forth in a waiver granted
pursuant to Section 7.5; or (c) any amendment to or modification of any Loan
Document or any security for any of the Obligations; whether or not the Company
shall have notice or knowledge of any of the foregoing, except as specifically
set forth in an amendment or modification executed pursuant to Section 7.5.

 

SECTION 7.7.  Successors and Assigns.

 

This Mortgage shall be binding upon each Assignor and its successors and assigns
and shall inure to the benefit of the Collateral Agent and each Secured Creditor
and their respective successors and assigns; provided, that the Company may not
transfer or assign any or all of its rights or obligations hereunder without the
prior written consent of the Collateral Agent. All agreements, statements,
representations and warranties made by the Company herein or in any certificate
or other instrument delivered by the Company or on its behalf under this
Mortgage shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Mortgage and the other Loan
Documents regardless of any investigation made by the Secured Creditors or on
their behalf

 

SECTION 7.8.  Headings Descriptive.

 

The headings of the several sections of this Mortgage are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Mortgage.

 

SECTION 7.9.  Severability.

 

Any provision of this Mortgage which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 7.10.  Governing Law.

 

THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN
ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD DICTATE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

SECTION 7.11.  Company’s Duties.

 

It is expressly agreed, anything herein contained to the contrary
notwithstanding, that the Company shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Mortgage, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of the Company under or with respect to any Collateral.

 

SECTION 7.12.  Termination; Release.

 

(a)                                  After the Termination Date, this Agreement
shall terminate (provided that all indemnities set forth herein including,
without limitation, in Section 5.1 hereof shall survive such termination) and
the Collateral Agent, at the request and expense of the Company, will promptly
execute and deliver to the Company a proper instrument or instruments
acknowledging the satisfaction and termination of this Mortgage, and will duly
assign, transfer and deliver to the Company (without recourse and without any
representation or warranty) such of its Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Mortgage. As used in this Mortgage,
“Termination Date” shall mean the date upon which the Loans, the Reimbursement
Obligations and the other Obligations shall have been paid in full, the
Commitments have been terminated and no Letters of Credit are outstanding.

 

(b)                                 In the event that any part of the Collateral
is sold in connection with a sale permitted by the Credit Agreement or is
otherwise released at the direction of the Required Lenders (or all the Lenders
if required by Section 11.1 of the Credit Agreement) and the proceeds of such
sale or sales or from such release are applied in accordance with the terms of
the Credit Agreement, such Collateral will be sold free and clear of the Liens
created by this Mortgage and the Collateral Agent, at the request and expense of
the Company, will duly assign, transfer and deliver to the Company (without
recourse and without any representation or warranty) such of the Collateral of
the Company as is then being (or has been) so sold or released and as may be in
the possession of the Collateral Agent and has not theretofore been released
pursuant to this Mortgage.

 

(c)                                  At any time that the Company desires that
Collateral be released as provided in the foregoing Section 7.12(a) or (b), it
shall deliver to the Collateral Agent a certificate signed by its chief
financial officer or another authorized senior officer stating that the release
of the respective Collateral is permitted pursuant to Section 7.12(a) or (b). If
requested by the Collateral Agent (although the Collateral Agent shall have no
obligation to make any such request), the Company shall furnish appropriate
legal opinions (from counsel, which may be in-house counsel, acceptable to the
Collateral Agent) to the effect set forth in the immediately preceding sentence.
The Collateral Agent shall have no liability whatsoever to any Secured Creditor
as the result of any release of Collateral by it as permitted by this Section 7.

 

--------------------------------------------------------------------------------


 

SECTION 7.13.  Counterparts.

 

This Mortgage may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Company and the Collateral Agent.

 

SECTION 7.14.  The Collateral Agent.

 

The Collateral Agent will hold in accordance with this Mortgage all items of the
Collateral at any time received under this Mortgage. It is expressly understood
and agreed by the parties hereto and each Secured Creditor, by accepting the
benefits of this Mortgage, acknowledges and agrees that the obligations of the
Collateral Agent as holder of the Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Mortgage, are only
those expressly set forth in this Mortgage. The Collateral Agent shall act
hereunder on the terms and conditions set forth in Section 10 of the Credit
Agreement.

 

SECTION 7.15.  Limited Obligations.

 

It is the desire and intent of the Company, the Collateral Agent and the Secured
Creditors that this Mortgage shall be enforced against the Company to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If and to the extent that the
obligations of the Company under this Mortgage shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state or federal law relating to fraudulent conveyances or
transfers, which laws would determine the solvency of the Company by reference
to the full amount of the Obligations at the time of the execution and delivery
of this Mortgage), then the amount of the Obligations of the Company shall be
deemed to be reduced and the Company shall pay the maximum amount of the
Obligations which would be permissible under the applicable law.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed by their respective officers, as the case may be, there unto duly
authorized, as of the day and year first above written.

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

/s/

Rolf S. Andreson

 

 

Name:

Rolf S. Andreson

 

Title:

Vice President -Finance and Chief

 

 

Accounting Officer

 

 

 

THE CHASE MANHATTAN BANK, as Collateral
Agent

 

 

 

By:

/s/

Mathew Massie

 

 

Name:

Mathew Massie

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

Appendix A

 

DEFINITIONS RELATING TO THE
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

 

Unless otherwise defined herein, terms used in the Mortgage shall have the
meaning provided thereto in the “Credit Agreement” as defined herein. The
definitions stated herein shall apply equally to both the singular and plural
forms of the terms defined.

 

“Additional Parts” has the meaning given such term in Section 3.4(d) of the
Mortgage.

 

“Administrative Agent” has the meaning given to such term in the Credit
Agreement.

 

“Aircraft” means each of the Airframes (or any airframes which are part of any
Replacement Aircraft substituted therefor pursuant to Section 3.4 or 3.5 of the
Mortgage) together with the Engines (if any) installed thereon (or any
Replacement Engines substituted for said Engines pursuant to Section 3.4 of the
Mortgage), whether or not any of such initial or substitute Engines may from
time to time be installed on such Airframe or may be installed on any other
airframe or on any other aircraft.

 

“Airframes” means each of the airframes described in Section 2.1(a) of the
Mortgage, and any airframes which are part of any Replacement Aircraft that may
from time to time be substituted pursuant to Section 3.4 or 3.5 of the Mortgage,
together with any and all Parts (other than Engines or engines) so long as the
same shall be incorporated or installed therein or attached thereto.

 

“Balance Due” has the meaning given such term in Section 3.6(b) of the Mortgage.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor provisions thereof

 

 “Certificated Air Carrier”  means a Citizen of the United States holding a
carrier operating certificate issued by the Secretary of Transportation pursuant
to Chapter 447 of Title 49, United States Code, for aircraft capable of carrying
ten or more individuals or 6,000 pounds or more of cargo.

 

“Citizen of the United States”  has the meaning specified in Section
40102(a)(15) of Title 49 of the United States Code.

 

“Civil Reserve Air Fleet Program” means the Civil Reserve Air Fleet Program,
currently administered by the United States Air Force Military Command pursuant
to Executive Order No. 11490, as amended, or any substantially similar program.

 

“Collateral” has the meaning given to such term in Section 2.1 of the Mortgage.

 

--------------------------------------------------------------------------------


 

“Collateral Agent” has the meaning specified in the preamble to the Mortgage.

 

“Company” has the meaning specified in the preamble to the Mortgage.

 

“Contract Rights” mean all of the Company’s right, title and interest in and to
any purchase agreement, modification agreement and buyer-furnished equipment
agreement, as and to the extent that the same relates to any Aircraft and the
operation thereof, including, without limitation, (a) all claims for damages in
respect of any Aircraft arising as a result of any default by the manufacturer
or the seller under any purchase agreement, modification agreement and
buyer-furnished equipment agreement, in respect of such Aircraft, including,
without limitation, all warranty, service life policy, aircraft performance
guarantee and indemnity provisions in such agreements in respect of any Aircraft
and all claims thereunder and (b) any and all rights of the Company to compel
performance of the terms of any purchase agreement, modification agreement and
buyer-furnished equipment agreement, in respect of any Aircraft.

 

“Credit Agreement” shall mean the Credit and Guarantee Agreement, dated as of
October 24, 2000, among Northwest Airlines Corporation, Northwest Airlines
Holdings Corporation, NWA Inc., Northwest Airlines, Inc., the lenders and agents
from time to time party thereto and The Chase Manhattan Bank, as administrative
agent, as amended, modified and/or supplemented from time to time.

 

“Default” means an event which, with the giving of notice, lapse of time or both
would become an Event of Default.

 

“Dollars” and “$” mean the lawful currency of the United States of America.

 

“Effective Date” means October 23, 2001.

 

“Engines” means each of the engines described in Section 2.1(a) of the Mortgage
whether or not from time to time installed on any Airframe or on any other
aircraft, and any Replacement Engine that may from time to time be substituted,
pursuant to Section 3.4 of the Mortgage, for such Engine; together in each case
with any and all Parts incorporated or installed in or attached thereto.

 

“Event of Default” has the meaning given such term in Section 4.1 of the
Mortgage.

 

“Event of Loss” with respect to the Aircraft, the Airframes, or the Engines
means any of the following events with respect to such property:

 

(I)                                     THE LOSS OF SUCH PROPERTY OR THE USE
THEREOF DUE TO THE DESTRUCTION OF OR DAMAGE TO SUCH PROPERTY WHICH RENDERS
REPAIR UNECONOMIC OR WHICH RENDERS SUCH PROPERTY PERMANENTLY UNFIT FOR NORMAL
USE BY THE COMPANY FOR ANY REASON WHATSOEVER;

 

(I)   ANY DAMAGE TO SUCH PROPERTY WHICH RESULTS IN AN INSURANCE SETTLEMENT WITH
RESPECT TO SUCH PROPERTY ON THE BASIS OF A TOTAL LOSS, OR A CONSTRUCTIVE OR
COMPROMISED TOTAL LOSS;

 

2

--------------------------------------------------------------------------------


 

(II)   THE THEFT OR DISAPPEARANCE OF SUCH PROPERTY, OR THE CONFISCATION,
CONDEMNATION, OR SEIZURE OF, OR REQUISITION OF TITLE TO, OR USE OF, SUCH
PROPERTY BY ANY GOVERNMENTAL OR PURPORTED GOVERNMENTAL AUTHORITY (OTHER THAN A
REQUISITION FOR USE BY THE UNITED STATES GOVERNMENT OR ANY OTHER GOVERNMENT OF
REGISTRY OF AN AIRCRAFT, OR ANY AGENCY OR INSTRUMENTALITY OF ANY THEREOF) WHICH
IN THE CASE OF ANY EVENT REFERRED TO IN THIS CLAUSE (III) (OTHER THAN A
REQUISITION OF TITLE) SHALL HAVE RESULTED IN THE LOSS OF POSSESSION OF SUCH
PROPERTY BY THE COMPANY FOR A PERIOD IN EXCESS OF 180 CONSECUTIVE DAYS OR, IN
THE CASE OF A REQUISITION OF TITLE, THE REQUISITION OF TITLE SHALL NOT HAVE BEEN
REVERSED WITHIN 90 DAYS FROM THE DATE OF SUCH REQUISITION OF TITLE;

 

(III)   AS A RESULT OF ANY LAW, RULE, REGULATION, ORDER OR OTHER ACTION BY THE
FEDERAL AVIATION ADMINISTRATION OR OTHER GOVERNMENTAL BODY OF THE GOVERNMENT OF
REGISTRY OF AN AIRCRAFT HAVING JURISDICTION, THE USE OF SUCH PROPERTY IN THE
NORMAL COURSE OF THE BUSINESS OF AIR TRANSPORTATION SHALL HAVE BEEN PROHIBITED
FOR A PERIOD OF 180 CONSECUTIVE DAYS; AND

 

(IV)   ANY DIVESTITURE OF TITLE TO AN ENGINE TREATED AS AN EVENT OF LOSS
PURSUANT TO SECTION 3.2(A) OF THE MORTGAGE.

 

An Event of Loss with respect to an Aircraft shall be deemed to have occurred if
an Event of Loss occurs with respect to the relevant Airframe.

 

“Federal Aviation Act” means that portion of the United States Code comprising
those provisions formerly referred to as the Federal Aviation Act of 1958, as
amended, or any subsequent legislation that amends, supplements or supersedes
such provisions.

 

“Federal Aviation Administration” and “FAA” mean the United States Federal
Aviation Administration, and any agency or instrumentality of the United States
government succeeding to its functions.

 

“Foreign Air Carrier” means any air carrier which is not a U.S. Air Carrier and
which performs maintenance, preventative maintenance and inspections for an
Aircraft, an Airframe, the Parts and/or the related Engines or engines to
standards which are approved by, or which are substantially equivalent to those
required by, the Federal Aviation Administration, the Civil Aviation Authority
of the United Kingdom, the Direction Generale de l’Aviation Civile of the French
Republic, the Luftfahrt Bundesamt of the Federal Republic of Germany, the
Rijflauchtraatdienst of the Kingdom of the Netherlands, the Ministry of
Transportation of Japan or the Federal Ministry of Transport of Canada (or any
agency or instrumentality of the applicable government succeeding to the
jurisdiction of the foregoing entities).

 

“Guarantor” or “Guarantors” has the meaning provided in the Credit Agreement.

 

“Indemnitees” has the meaning given by such term in Section 5.1 of the Mortgage.

 

“Lease” means any lease permitted by the terms of Section 3.2(a)(x) of the
Mortgage.

 

3

--------------------------------------------------------------------------------


 

“Lessee” means any lessee permitted by the terms of Section 3.2(a)(x) of the
Mortgage.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement or lien of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any capital lease having substantially
the same economic effect as any of the foregoing).

 

“Mortgage” means the Aircraft Mortgage and Security Agreement covering the
Collateral, dated as of October 23, 2001, between the Company and the Collateral
Agent, as the same may be amended, modified or supplemented from time to time.

 

“Mortgage Supplement” means any Mortgage and Security Agreement Supplement
substantially in the form of Exhibit A to the Mortgage, and any other supplement
to the Mortgage, from time to time executed and delivered.

 

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Company to any Agent or Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under, out of, or in connection with, the Credit Agreement, any other Loan
Document, the Letters of Credit or any other document made, delivered or given
in connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or Lender that are
required to be paid by the Company pursuant hereto) or otherwise; (ii) any and
all sums advanced by the Collateral Agent in order to preserve the Collateral or
preserve its security interest in the Collateral and (iii) in the event of any
proceeding for the collection or enforcement of any indebtedness, obligations,
or liabilities referred to in clauses (i) and (ii) above, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent of
its rights hereunder, together with reasonable attorneys’ fees and court costs.

 

“Obsolete Parts” has the meaning given such term in Section 3.4(d) of the
Mortgage.

 

“Officer’s Certificate” means, as to any Person, a certificate signed by the
Chairman, the Vice Chairman, the President, any Executive Vice President, any
Director, any Senior Vice President, any Vice President, any Assistant Vice
President, the Treasurer or any Assistant Treasurer, the Secretary, or any
Assistant Secretary of such Person.

 

4

--------------------------------------------------------------------------------


 

“Parts” means any and all appliances, parts, instruments, appurtenances,
accessories, furnishings, seats, buyer furnished equipment, and other equipment
of whatever nature (other than (a) complete Engines or engines, (b) items leased
by the Company from a third party and (c) cargo containers) which may from time
to time be incorporated or installed in or attached to any Airframe or any
Engine.

 

“Permitted Investments” means (i) direct obligations of the United States of
America and agencies guaranteed by the United States government having a final
maturity of 90 days or less from date of purchase thereof, (ii) certificates of
deposit issued by, bankers’ acceptances of, or time deposits with, any bank,
trust company or national banking association incorporated under the laws of the
United States of America or one of the states thereof having combined capital
and surplus and retained earnings as of its last report of condition of at least
$500,000,000 and having a rating of Aa or better by Moody’s Investors Service,
Inc. (“Moody’s”) or AA or better by Standard & Poor’s Ratings Services (“S&P”)
and having a final maturity of 90 days or less from date of purchase thereof,
and (iii) commercial paper of any holding company of a bank, trust company or
national banking association described in (ii) and commercial paper of any
corporation or finance company incorporated or doing business under the laws of
the United States of America or any state thereof having a rating assigned to
such commercial paper of Al by S&P or P1 by Moody’s and having a final maturity
of 90 days or less from the date of purchase thereof, provided that the
aggregate amount at any one time so invested in certificates of deposit issued
by any one bank shall not be in excess of 5% of such bank’s capital and surplus.

 

“Permitted Lessee” means any air carrier domiciled in a country listed in
Schedule III to the Mortgage.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

“Replacement Aircraft” means any Aircraft of which a Replacement Airframe is
part.

 

“Replacement Airframe” means an aircraft (except Engines or engines from time to
time installed thereon), which shall have been made subject to the Lien of the
Mortgage pursuant to Section 3.4 or 3.5 thereof.

 

“Replacement Closing Date” has the meaning given such term in Section 3.5(c) of
the Mortgage.

 

“Replacement Engine” means an aircraft engine suitable for installation and use
on the relevant Airframe and which has a value, utility and remaining useful
life (except for maintenance cycle condition) at least equal to the Engine which
it is replacing, assuming such Engine was of the value, utility and remaining
useful life (except for maintenance cycle condition) required by the terms of
the Mortgage, and which shall have been made subject to the Lien of the Mortgage
pursuant to Section 3.4 or 3.5 of the Mortgage.

 

5

--------------------------------------------------------------------------------


 

“Secured Creditors” has the meaning given such term in the preamble to the
Mortgage.

 

“Termination Date” has the meaning given to such term in Section 7.12 of the
Mortgage.

 

 “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as
from time to time in effect in the relevant jurisdiction.

 

“U.S. Air Carrier” means any Certificated Air Carrier as to which there is in
force an air carrier operating certificate issued pursuant to Part 121 of the
regulations under the Federal Aviation Act, or which may operate as an air
carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof

 

“Wet Lease” means any arrangement whereby the Company (or any Lessee) agrees to
furnish any Airframe and the Engines or engines installed thereon to a third
party pursuant to which such Airframe and Engines or engines (i) shall be
operated solely by regular employees of the Company (or any Lessee) possessing
all current certificates and licenses that would be required under the Federal
Aviation Act or, if the Aircraft is not registered in the United States, all
certificates and licenses required by the laws of the jurisdiction of registry,
for the performance by such employees of similar functions within the United
States of America or such other jurisdiction of registry (it is understood that
cabin attendants need not be regular employees of the Company (or any Lessee)
and (ii) shall be maintained by the Company (or any Lessee) in accordance with
its normal maintenance practices.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF AIRCRAFT MORTGAGE AND SECURITY
AGREEMENT SUPPLEMENT NO.

 

Aircraft Mortgage and Security Agreement Supplement No.     dated (“Mortgage
Supplement”) of NORTHWEST AIRLINES, INC. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Aircraft and Security Mortgage Agreement, dated as of October 23,
2001, (the “Mortgage”), between the Company and The Chase Manhattan Bank, as
Collateral Agent (the “Collateral Agent”), provides for the execution and
delivery of supplements thereto substantially in the form hereof which shall
particularly describe the Aircraft (such term and other defined terms in the
Mortgage being used herein with the same meanings), and shall specifically grant
a security interest in the Aircraft to the Collateral Agent; and

 

WHEREAS, the Company has, as provided in the Mortgage, heretofore executed and
delivered to the Collateral Agent               Mortgage Supplement(s) for the
purpose of specifically subjecting to the Lien of the Mortgage certain airframes
and/or engines therein described, which Mortgage Supplement(s) is/are dated and
has/have been duly recorded with the FAA as set forth below, to wit:

 

Date

 

Recordation Date

 

FAA Document Number

 

 

 

 

 

 

 

 

 

 

 

NOW, THEREFORE, in order to secure the prompt payment of the Obligations,
subject to the terms and conditions of the Mortgage, and in consideration of the
premises and of the covenants contained in the Mortgage, and of other good and
valuable consideration given to the Company at or before the delivery hereof,
the receipt whereof is hereby acknowledged, the Company has mortgaged, assigned,
pledged, hypothecated and granted, and does hereby mortgage, assign, pledge,
hypothecate and grant, a continuing security interest in, and mortgage lien on,
the property comprising all its right, title and interest in and to the
Airframes and Engines described in Annex A attached hereto, whether or not such
Engines shall be installed in or attached to the Airframes or any other
aircraft, to the Collateral Agent, its successors and assigns, for the benefit
and security of the Secured Creditors;

 

To have and to hold all and singular the aforesaid property unto the Collateral
Agent, its successors and assigns, for the benefit and security of the Secured
Creditors and for the uses and purposes and subject to the terms and provisions
set forth in the Mortgage.

 

This Mortgage Supplement shall be construed as supplemental to the Mortgage and
shall form a part thereof, and the Mortgage is hereby incorporated by reference
herein and is hereby ratified, approved and confirmed and terms not otherwise
defined herein shall have the meaning provided in the Mortgage.

 

7

--------------------------------------------------------------------------------


 

THIS MORTGAGE SUPPLEMENT IS BEING DELIVERED IN THE STATE OF NEW YORK AND SHALL
IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD,
DICTATE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Supplement No.     to be duly
executed by one of its duly authorized officers, as of the day and year first
above written.

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

Annex A
to Mortgage
Supplement No.    

 

DESCRIPTION OF AIRFRAME AND ENGINES
AIRFRAME

 

--------------------------------------------------------------------------------


 

Schedule I
to
MORTGAGE

 

SCHEDULE OF AIRFRAMES AS PART OF THE COLLATERAL

 

Manufacturer

 

Model

 

Registration No.

 

Manufacturer’s Serial
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule II
to
MORTGAGE

 

SCHEDULE OF ENGINES AS PART OF THE COLLATERAL

 

Manufacturer

 

Model

 

Manufacturer’s
Serial No.

 

Manufacturer

 

Model

 

Manufacturer’s
Serial No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[See Attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF COUNTRIES FOR PERMITTED LESSEES

 

 

[See Attached]

 

--------------------------------------------------------------------------------